Exhibit 10.1
 
EXECUTION COPY




 


 

--------------------------------------------------------------------------------

 
 
 
SENIOR SECURED TERM LOAN AGREEMENT
 
dated as of
 
September 2, 2010
 
among
 
SOLAR CAPITAL LTD.,
 
 
The LENDERS Party Hereto,
 
and
 
ING CAPITAL LLC,
 as Administrative Agent
 
 
 
 
$35,000,000
_________________
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
   
Page
     
ARTICLE I
 
DEFINITIONS
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Terms Generally
19
SECTION 1.03.
Accounting Terms; GAAP
19
ARTICLE II
 
THE TERM LOANS
SECTION 2.01.
Agreement to Make Loans
20
SECTION 2.02.
Reserved.
20
SECTION 2.03.
Request for Loans.
20
SECTION 2.04.
Funding of Loans
21
SECTION 2.05.
Interest Elections.
21
SECTION 2.06.
Termination of Commitments on Effective Date
22
SECTION 2.07.
Repayment of Loans; Evidence of Debt
22
SECTION 2.08.
Prepayment of Loans
23
SECTION 2.09.
Fees
25
SECTION 2.10.
Interest
25
SECTION 2.11.
Alternate Rate of Interest
26
SECTION 2.12.
Increased Costs
26
SECTION 2.13.
Break Funding Payments
27
SECTION 2.14.
Taxes
28
SECTION 2.15.
[Reserved]
29
SECTION 2.16.
Mitigation Obligations; Replacement of Lenders
30
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set offs
30
SECTION 2.18.
Most Favored Lender
32
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
SECTION 3.01.
Organization; Powers
32
SECTION 3.02.
Authorization; Enforceability
33
SECTION 3.03.
Governmental Approvals; No Conflicts
33
SECTION 3.04.
Financial Condition; No Material Adverse Change
33
SECTION 3.05.
Litigation
33
SECTION 3.06.
Compliance with Laws and Agreements
34
SECTION 3.07.
Taxes
34
SECTION 3.08.
ERISA
34
SECTION 3.09.
Disclosure
34
SECTION 3.10.
Investment Company Act; Margin Regulations
34
SECTION 3.11.
Material Agreements and Liens
35
SECTION 3.12.
Subsidiaries and Investments
35
SECTION 3.13.
Properties
36
SECTION 3.14.
Affiliate Agreements
36

 
 
 
 
i

--------------------------------------------------------------------------------

 
 
 
ARTICLE IV
 
CONDITIONS
SECTION 4.01.
Documentary Conditions
36
SECTION 4.02.
Additional Conditions
37
ARTICLE V
 
AFFIRMATIVE COVENANTS
SECTION 5.01.
Financial Statements and Other Information
38
SECTION 5.02.
Notices of Material Events
40
SECTION 5.03.
Existence; Conduct of Business
40
SECTION 5.04.
Payment of Obligations
40
SECTION 5.05.
Maintenance of Properties; Insurance
41
SECTION 5.06.
Books and Records; Inspection and Audit Rights
41
SECTION 5.07.
Compliance with Laws
41
SECTION 5.08.
Certain Obligations Respecting Subsidiaries; Further Assurances
42
SECTION 5.09.
Use of Proceeds
42
SECTION 5.10.
Status of RIC and BDC
43
SECTION 5.11.
Investment Policies
43
SECTION 5.12.
Portfolio Valuation and Diversification, Etc
43
SECTION 5.13.
Calculation of Borrowing Base
44
ARTICLE VI
 
NEGATIVE COVENANTS
SECTION 6.01.
Indebtedness
48
SECTION 6.02.
Liens
49
SECTION 6.03.
Fundamental Changes
50
SECTION 6.04.
Investments
51
SECTION 6.05.
Restricted Payments
52
SECTION 6.06.
Certain Restrictions on Subsidiaries
53
SECTION 6.07.
Certain Financial Covenants
53
SECTION 6.08.
Transactions with Affiliates
53
SECTION 6.09.
Lines of Business
53
SECTION 6.10.
No Further Negative Pledge
53
SECTION 6.11.
Modifications of Longer-Term Documents
54
SECTION 6.12.
Payments of Other Longer-Term Indebtedness
54

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
SECTION 8.01.
Appointment and Authority
57
SECTION 8.02.
Administrative Agent Individually
58
SECTION 8.03.
Duties of Administrative Agent; Exculpatory Provisions
59
SECTION 8.04.
Reliance by Administrative Agent
60
SECTION 8.05.
Delegation of Duties
60
SECTION 8.06.
Resignation of Administrative Agent
60
SECTION 8.07.
Non-Reliance by Administrative Agent and Lenders
61
ARTICLE IX
 
MISCELLANEOUS
SECTION 9.01.
Notices; Electronic Communications
62
SECTION 9.02.
Waivers; Amendments
64
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
67
SECTION 9.04.
Successors and Assigns
69
SECTION 9.05.
Survival
72
SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
72
SECTION 9.07.
Severability
72
SECTION 9.08.
Right of Setoff
73
SECTION 9.09.
Governing Law; Jurisdiction; Etc
73
SECTION 9.10.
WAIVER OF JURY TRIAL
73
SECTION 9.11.
Headings
74
SECTION 9.12.
Treatment of Certain Information; Confidentiality
74
SECTION 9.13.
USA PATRIOT Act
75


 
iii

--------------------------------------------------------------------------------

 


SCHEDULE I
–
Commitments
SCHEDULE II
–
Material Agreements and Liens
SCHEDULE III
–
Litigation
SCHEDULE IV
–
Investments
SCHEDULE V
–
Transactions with Affiliates
SCHEDULE VI
–
Moody’s Industry Classification Group List
SCHEDULE VII
–
Approved Dealers and Approved Pricing Services
SCHEDULE 3.12(a)
–
Subsidiaries
     
EXHIBIT A
–
Form of Assignment and Assumption
EXHIBIT B
–
Form of Guarantee and Security Agreement
EXHIBIT C
–
Form of Borrowing Base Certificate

 
 
 
iv

--------------------------------------------------------------------------------

 
 
SENIOR SECURED TERM LOAN AGREEMENT dated as of September 2, 2010, among SOLAR
CAPITAL LTD., a Maryland corporation, the LENDERS party hereto from time to time
and ING CAPITAL LLC, as Administrative Agent and Initial Lender.
 
The parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01.     Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Portfolio Investments held by the
Obligors.
 
“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Portfolio Investments held by the Obligors (excluding any cash
held by the Revolving Credit Agent pursuant to Section 2.05(k) of the Revolving
Credit Facility).
 
“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.
 
“Administrative Agent” means ING, in its capacity as administrative agent for
the Lenders hereunder.
 
“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Advance Rate” has the meaning assigned to such term in Section 5.13(c).
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by the Borrower in the ordinary
course of business.
 
 

--------------------------------------------------------------------------------

 
 
“Affiliate Agreements” means, collectively, (a) the Investment Advisory and
Management Agreement dated as of March 6, 2007, between the Borrower and Solar
Capital Partners, LLC, (b) the Administration Agreement dated as of March 6,
2007, between the Borrower and Solar Capital Management, LLC, and (c) the
Trademark License Agreement dated as of March 6, 2007, between the Borrower and
Solar Capital Partners, LLC.
 
“Agreed Foreign Currency” has the meaning set forth in the Revolving Credit
Facility.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the LIBO Rate for loans with an
Interest Period of one (1) month in effect on such date plus 1%.  Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, as the case may
be.
 
“Applicable Margin” means for Loans outstanding at any time (i) 2.25% per annum
in the case of ABR Loans and (ii) 3.25% per annum (if any) in the case of
Eurocurrency Loans.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate outstanding Loans of all Lenders represented by such Lender’s Loans.
 
“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule VII or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.
 
“Approved Electronic Communication” means each Communication that any Obligor is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Obligor to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any Borrowing Request,
notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.08(a), (b), (c) or (d) and any other notice relating to the payment
of any principal or other amount due under any Loan Document prior to the
scheduled date therefor, (iii) all notices of any Default or Event of Default
and (iv) any notice, demand, communication, information, document and other
material required to be delivered to satisfy any of the conditions set forth in
Article IV or any other condition to any Borrowing or other extension of credit
hereunder or any condition precedent to the effectiveness of this Agreement.
 
2

--------------------------------------------------------------------------------

 
 
“Approved Electronic Platform” has the meaning specified in Section 9.01(b).
 
“Approved Fund” means, with respect to any Lender that is a fund that invests in
bank loans and similar commercial extensions of credit, any other fund that
invests in bank loans and similar commercial extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Approved Pricing Service” means a pricing or quotation service as set forth on
Schedule VII or any other pricing or quotation service approved by the Directing
Body and designated in writing to the Administrative Agent (which designation
shall be accompanied by a copy of a resolution of the Directing Body that such
pricing or quotation service has been approved by the Borrower).
 
“Approved Third-Party Appraiser” means any Independent third-party appraisal
firm designated by the Borrower in writing to the Administrative Agent (which
designation shall be accompanied by a copy of a resolution of the Board of
Directors of the Borrower that such firm has been approved by the Borrower for
purposes of assisting the Board of Directors in making valuations of portfolio
assets to determine the Borrower’s compliance with the applicable provisions of
the Investment Company Act).  It is understood and agreed that, so long as the
same are Independent third-party appraisal firms approved by the Board of
Directors of the Borrower, Duff & Phelps, Valuation Research, Murray Devine,
Houlihan Lokey and Goldsmith Agio Lazard shall be deemed to be Approved
Third-Party Appraisers.
 
“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the Value of total assets
of the Borrower and its Subsidiaries, less all liabilities (other than
Indebtedness, including Indebtedness hereunder) of the Borrower and its
Subsidiaries, to (b) the aggregate amount of Indebtedness of the Borrower and
its Subsidiaries.
 
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Solar Capital Ltd., a Maryland corporation.
 
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Base” has the meaning assigned to such term in Section 5.13(a).
 
3

--------------------------------------------------------------------------------

 
 
“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit C and appropriately completed.
 
“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.
 
“Borrowing Request” means a request by the Borrower for a Loan in accordance
with Section 2.03.
 
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, and (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing or to a notice by the
Borrower with respect to any such borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in deposits
denominated in Dollars are carried out in the London interbank market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet or statement of assets and liabilities, as applicable, of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
 
“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars which is a freely convertible currency.
 
“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:
 
(a)           U.S. Government Securities, in each case maturing within one year
from the date of acquisition thereof;
 
(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A 1 from S&P and at least P 1 from Moody’s;
 
(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or under the laws
of the jurisdiction or any constituent jurisdiction thereof of any Agreed
Foreign Currency, provided that such certificates of deposit, banker’s
acceptances and time deposits are held in a securities account (as defined in
the Uniform Commercial Code) through which the Collateral Agent can perfect a
security interest therein and (ii) having, at such date of acquisition, a credit
rating of at least A 1 from S&P and at least P 1 from Moody’s; and
 
4

--------------------------------------------------------------------------------

 
 
(d)           fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this definition or (ii) a bank or broker-dealer
having (or being a member of a consolidated group having) at such date of
acquisition, a credit rating of at least A 1 from S&P and at least P 1 from
Moody’s,
 
provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities or repurchase
agreements) shall not include any such investment of more than 10% of total
assets of the Obligors in any single issuer; and (iv) in no event shall Cash
Equivalents include any obligation that is not denominated in Dollars or an
Agreed Foreign Currency.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than Solar Capital Partners,
LLC, Magnetar Financial LLC, the Managing Member or any of their respective
Affiliates, of shares representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Borrower; (b) the occupation of a majority of the seats (other than vacant
seats) on the Board of Directors of the Borrower by Persons who were neither
(y) nominated by the requisite members of the Board of Directors of the Borrower
nor (z) appointed by a majority of the directors so nominated; or (c) the
acquisition of direct or indirect Control of the Borrower by any Person or group
other than Solar Capital Partners, LLC, the Managing Member, Magnetar Financial
LLC or any of their respective Affiliates.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b)), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.
 
“Collateral Agent” means Citibank, N.A. in its capacity as Collateral Agent
under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder.
 
“Collateral and Guarantee Requirement” means, at any time and with respect to
any Obligor, the requirement that:
 
5

--------------------------------------------------------------------------------

 
 
(a)           the Administrative Agent shall have received from such Obligor
either (i) a counterpart of the Guarantee and Security Agreement duly executed
and delivered on behalf of such Obligor or (ii) in the case of any Person that
becomes an Obligor after the Effective Date, a supplement to the Guarantee and
Security Agreement, in the form specified therein, duly executed and delivered
on behalf of such Obligor;
 
(b)           all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded with respect to such
Obligor to create the Liens intended to be created by the Guarantee and Security
Agreement on the property of such Obligor and perfect such Liens to the extent
required by, and with the priority required by, the Guarantee and Security
Agreement, shall have been filed, registered or recorded or delivered to the
Administrative Agent for filing, registration or recording;
 
(c)           such Obligor shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder; and
 
(d)           within 30 days after the request therefor by the Administrative
Agent (or such longer period as the Administrative Agent may agree in its
discretion), deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties (as defined
in the Guarantee and Security Agreement), of counsel for the Obligors reasonably
acceptable to the Administrative Agent as to such matters set forth in this
definition as the Administrative Agent may reasonably request with respect to
such Obligor (excluding, in any event, as to the priority of any Liens).
 
“Commitments” means, with respect to each Lender, the commitment of such Lender
to make Loans to the Borrower in the aggregate amount set forth opposite the
name of such Lender on Schedule I hereto.  The initial aggregate amount of the
Commitments is $35,000,000.
 
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Obligor or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Covered Debt Amount” means, on any date, the sum of (x) the aggregate
outstanding Loans of all Lenders on such date plus (y) the aggregate amount of
Other Covered Indebtedness on such date minus (z) any Revolving Credit Exposures
fully cash collateralized on such date pursuant to Section 2.05(k) of the
Revolving Credit Facility.
 
6

--------------------------------------------------------------------------------

 
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Directing Body” means the Borrower’s Board of Directors.
 
“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule III.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means the date on which the conditions specified in Sections
4.01 and 4.02 are satisfied (or waived in accordance with Section 9.02).
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), and, on and after the
effectiveness of the Pension Act, any failure by any Plan to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived; (c) the filing
pursuant to Section 412 of the Code or Section 303 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) on and after
the effectiveness of the Pension Act, a determination that any Plan is, or is
expected to be, in “at-risk” status (within the meaning of Title IV of ERISA);
(f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (g) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (h) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, in reorganization or in
endangered critical status within the meaning of Section 305 or Title IV of
ERISA.
 
7

--------------------------------------------------------------------------------

 
 
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction (or
any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which such recipient is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.16(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure or inability (other than as a result of a Change
in Law) to comply with Section 2.14(e), except to the extent, other than in a
case of failure to comply with Section 2.14(e), that such Foreign Lender’s (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.14(a).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Letter” means that certain Fee Letter dated as of September 2, 2010,
entered into between ING Capital LLC and Solar Capital, Ltd.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Financing Subsidiary” means a direct or indirect Subsidiary of the Borrower to
which any Obligor sells, conveys or otherwise transfers (whether directly or
indirectly) Portfolio Investments, which engages in no material activities other
than in connection with the purchase or financing of such assets and which is
designated by the Borrower (as provided below) as a Financing Subsidiary,
 
8

--------------------------------------------------------------------------------

 
 
(a)           no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings or any Guarantee
thereof,
 
(b)           with which no Obligor has any material contract, agreement,
arrangement or understanding other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing receivables, and
 
(c)           to which no Obligor has any obligation to maintain or preserve
such entity’s financial condition or cause such entity to achieve certain levels
of operating results.
 
Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions.  Each
Subsidiary of a Financing Subsidiary shall be deemed to be a Financing
Subsidiary and shall comply with the foregoing requirements of this definition.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“GAAP” means generally accepted accounting principles in the United States of
America, the American Institute of Certified Public Accountants Accounting Guide
for Investment Companies or Article 6 of Regulation S-X under the Securities
Act.
 
“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
9

--------------------------------------------------------------------------------

 
 
“Guarantee and Security Agreement” means an Amended and Restated Guarantee and
Security Agreement in the form of Exhibit B, between the Borrower, Solar Capital
Luxembourg I S.à r.l., the Revolving Credit Agent, each holder (or a
representative or trustee therefor) from time to time of any Secured Longer-Term
Indebtedness (including ING), and the Collateral Agent (which, for clarity,
shall include the Joinder Agreement and any supplements to the Guarantee and
Security Agreement previously executed and delivered), as the same shall be
modified and supplemented and in effect from time to time.
 
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that, pursuant to Section 5.08, is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request,
consistent with the requirements of Section 5.08).
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by any Lien
on property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) and (b) is not
connected with the Borrower or any of its Subsidiaries or Affiliates (including
its investment advisor or any Affiliate thereof) as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions.
 
10

--------------------------------------------------------------------------------

 
 
“Industry Classification Group” means (a) any of the Moody’s classification
groups set forth in Schedule VI hereto, together with any such classification
groups that may be subsequently established by Moody’s and provided by the
Borrower to the Lenders, and (b) up to three additional industry group
classifications established by the Borrower pursuant to Section 5.12.
 
“ING” means ING Capital LLC.
 
“Initial Lender” means ING.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.
 
“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day.  For purposes hereof, the date of a Loan initially
shall be the date on which such Loan is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Loan, and
the date of a Borrowing comprising Loans that have been converted or continued
shall be the effective date of the most recent conversion or continuation of
such Loans.
 
“Investment” means, for any Person:  (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.
 
“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.
 
“Investment Policies” means the investment objectives, policies, restrictions
and limitations set forth in the Registration Statement on Form N-2 with respect
to 5,000,000 shares of common stock of the Borrower as filed with the SEC
effective February 9, 2010, including any amendments, changes, supplements or
modifications to such investment objectives, policies, restrictions and
limitations; provided that any amendment, change, supplement or modification
thereto that (a) is, or could reasonably be expected to be, materially adverse
to the Lenders and (b) was effected without the prior written consent of the
Administrative Agent (which consent shall be deemed given with the approval of
the Required Drag-Along Lenders) shall be deemed excluded from the definition of
“Investment Policies” for purposes of this Agreement.
 
11

--------------------------------------------------------------------------------

 
 
“Lenders” means the Initial Lender and each other institution that becomes a
lender hereunder.
 
“LIBO Rate” means, for the Interest Period for any Eurocurrency Borrowing, the
rate appearing on the Reuters Screen LIBOR01 at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate at which deposits denominated in US Dollars are offered to leading
banks in the London interbank market with a maturity comparable to such Interest
Period.  In the event that such rate is not available as described above for any
reason, then the LIBO Rate for such Interest Period shall be the rate at which
deposits in the amount of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof.
 
“Loan Documents” means, collectively, this Agreement and the Security Documents.
 
“Loans” means the term loans made by the Lenders to the Borrower pursuant to
this Agreement.
 
“Management Agreement” means the Investment Advisory Management Agreement dated
as of March 6, 2007 between the Borrower and Solar Capital Partners, LLC.
 
“Managing Member” means the managing member on January 27, 2010 of Solar
Capital, LLC.
 
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.
 
“Material Adverse Change” has the meaning assigned to such term in
Section 3.04(b).
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Portfolio Investments and other assets, liabilities and financial
condition of the Borrower taken as a whole (excluding in any case a decline in
the net asset value of the Borrower or a change in general market conditions or
values of the Borrower’s Portfolio Investments), or (b) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.
 
 
 
12

--------------------------------------------------------------------------------

 
 
“Maturity Date” means the third anniversary of the Effective Date.
 
“Material Indebtedness” means (a) Indebtedness (other than the Loans and Hedging
Agreements) of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $25,000,000 and (b) obligations in respect
of one or more Hedging Agreements under which the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower and the Subsidiaries
would be required to pay if such Hedging Agreement(s) were terminated at such
time would exceed $25,000,000.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.
 
“Other Covered Indebtedness” means, collectively, all Indebtedness under the
Revolving Credit Facility (including, for clarity, all LC Exposure under (and as
defined) therein), Other Secured Longer-Term Indebtedness, Secured Shorter-Term
Indebtedness and Unsecured Shorter-Term Indebtedness.
 
“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of the Borrower’s business
which are not overdue for a period of more than 90 days or which are being
contested in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of the Borrower’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Borrower’s Investment Policies, provided that such Indebtedness does
not arise in connection with the purchase of Portfolio Investments other than
Cash Equivalents and U.S. Government Securities, and (c) Indebtedness in respect
of judgments or awards that have been in force for less than the applicable
period for taking an appeal so long as such judgments or awards do not
constitute an Event of Default under clause (l) of Article VII.
 
“Other Secured Longer-Term Indebtedness” means Secured Longer-Term Indebtedness
other than Indebtedness under this Agreement.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
13

--------------------------------------------------------------------------------

 
 
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Pension Act” means the Pension Protection Act of 2006, as amended.
 
“Permitted Directing Body-Approved Affiliate Transaction” means any transaction
between the Borrower or any of its Subsidiaries, on the one hand, and any
Affiliate of the Borrower, on the other hand (including any amendment,
modification, supplement or waiver of an Affiliate Agreement), that (a) has been
approved by the Directing Body (which shall mean the approval of a majority of
the independent directors of the Board of Directors of the Borrower) and (b) has
been consented to by the Administrative Agent (such consent not to be
unreasonably withheld or delayed).
 
“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage and repairmen’s Liens and other
similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than in respect of employee benefit
plans subject to ERISA) or to secure public or statutory obligations; (e) Liens
securing the performance of, or payment in respect of, bids, insurance premiums,
deductibles or co-insured amounts, tenders, government or utility contracts
(other than for the repayment of borrowed money), surety, stay, customs and
appeal bonds and other obligations of a similar nature incurred in the ordinary
course of business; (f) Liens arising out of judgments or awards that have been
in force for less than the applicable period for taking an appeal so long as
such judgments or awards do not constitute an Event of Default under clause (l)
of Article VII; (g) customary rights of setoff and liens upon (i) deposits of
cash in favor of banks or other depository institutions in which such cash is
maintained in the ordinary course of business, (ii) cash and financial assets
held in securities accounts in favor of banks and other financial institutions
with which such accounts are maintained in the ordinary course of business and
(iii) assets held by a custodian in favor of such custodian in the ordinary
course of business securing payment of fees, indemnities and other similar
obligations; (h) Liens arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of the applicable jurisdictions in
respect of operating leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business; and (i) Liens incurred in
connection with any Hedging Agreement entered into with a Revolving Lender (or
an Affiliate of a Revolving Lender) in the ordinary course of business and not
for speculative purposes.
 
14

--------------------------------------------------------------------------------

 
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base, Cash).
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by ING as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on the first such day to occur following the
Effective Date.
 
“Register” has the meaning set forth in Section 9.04.
 
“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Drag-Along Lenders” means, at any time, the Lenders and/or the
Revolving Lenders, as applicable, holding (i) Revolving Credit Exposure and
unused Commitments (in each case as defined in the Revolving Credit Facility)
under the Revolving Credit Facility, and (ii) outstanding Loans, representing
more than 50% of the sum of (x) the sum of the total Revolving Credit Exposure
and unused Commitments (in each case as defined in the Revolving Credit
Facility) at such time and (y) the sum of the total outstanding Loans (as
defined in this Agreement) at such time.
 
“Required Lenders” means the Lenders having Loans representing more than 50% of
the sum of the total outstanding Loans at such time.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash,  securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower.
 
15

--------------------------------------------------------------------------------

 
 
“Revolving Commitments” means the “Commitments” as defined in the Revolving
Credit Facility.
 
“Revolving Credit Agent” means the “Administrative Agent” as defined in the
Revolving Credit Facility.
 
“Revolving Credit Exposure” has the meaning set forth in the Revolving Credit
Facility.
 
“Revolving Credit Facility” means (i) the Amended and Restated Senior Secured
Revolving Credit Agreement dated as of January 27, 2010 (the “Existing Credit
Agreement”) among the Borrower, the lenders party thereto and Citibank, N.A., as
administrative agent and (ii) any extension, refinancing or replacement in whole
of the Existing Credit Agreement provided that (x) any such refinancing or
replacement is incurred pursuant to documentation containing other terms
(including interest, amortization, covenants and events of default) that are no
more restrictive in any material respect upon the Borrower and its Subsidiaries
than those set forth in this Agreement and is not secured by any assets of any
Obligor other than pursuant to the Security Documents and the holders of which
have agreed, in a manner satisfactory to the Administrative Agent and the
Collateral Agent, to be bound by the provisions of the Security Documents, and
(y) the aggregate Indebtedness thereunder, when taken together with other
then-outstanding Indebtedness, does not exceed the amount required to comply
with the provisions of Section 6.07(b) and does not exceed the Borrowing Base.
 
“Revolving Lenders” means the “Lenders” as defined under the Revolving Credit
Facility.
 
“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.
 
“SEC” means the Securities and Exchange Commission.
 
“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness of the
Borrower (which may be Guaranteed by Subsidiary Guarantors) that (a) has no
amortization prior to, and a final maturity date not earlier than, the Maturity
Date, (b) is incurred pursuant to documentation containing other terms
(including interest, amortization, covenants and events of default) that are no
more restrictive in any material respect upon the Borrower and its Subsidiaries
than those set forth in this Agreement and (c) is not secured by any assets of
any Obligor other than pursuant to the Security Documents and the holders of
which have agreed, in a manner satisfactory to the Administrative Agent and the
Collateral Agent, to be bound by the provisions of the Security Documents.
 
“Secured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness of
the Borrower or any Subsidiary (other than Indebtedness under the Revolving
Credit Facility) that is secured by any assets of any Obligor and that does not
constitute Secured Longer-Term Indebtedness and (b) any Indebtedness that is
designated as “Secured Shorter-Term Indebtedness” pursuant to Section 6.11(a).
 
16

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
 
“Security Documents” means, collectively, the Guarantee and Security Agreement,
all Uniform Commercial Code financing statements filed with respect to the
security interests in personal property created pursuant to the Guarantee and
Security Agreement and all other assignments, pledge agreements, security
agreements, control agreements and other instruments executed and delivered on
or after the date hereof by any of the Obligors pursuant to the Guarantee and
Security Agreement or otherwise providing or relating to any collateral security
for any of the Secured Obligations under and as defined in the Guarantee and
Security Agreement.
 
“Senior Notes” means the Borrower’s 8.75% senior unsecured notes due 2014.
 
“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity or net assets, as applicable, for the Borrower and its
Subsidiaries at such date.
 
“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.
 
“Standard Securitization Undertakings” means, collectively, (a) customary
arm’s-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectibility of the
assets sold or the creditworthiness of the associated account debtors or loan
obligors) and (c) representations, warranties, covenants and indemnities
(together with any related performance guarantees) of a type that are reasonably
customary in accounts receivable or loan securitizations.
 
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D).  Such reserve percentages
shall include those imposed pursuant to Regulation D.  Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
17

--------------------------------------------------------------------------------

 
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by the Borrower in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries.  Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.
 
“Subsidiary Guarantor” means any Subsidiary that is a Guarantor under the
Guarantee and Security Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.
 
“Unsecured Longer-Term Indebtedness” means (a) the Senior Notes and (b) any
other Indebtedness of the Borrower (which may be Guaranteed by Subsidiary
Guarantors) that (i) has no amortization prior to, and a final maturity date not
earlier than, the Maturity Date, (ii) is incurred pursuant to documentation
containing other terms (including amortization, covenants and events of default,
but excluding interest), in each case, no more restrictive in any material
respect upon the Borrower and its Subsidiaries than those set forth in this
Agreement and (iii) is not secured by any assets of any Obligor.
 
“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Borrower or any Subsidiary that is not secured by any assets of any
Obligor and that does not constitute Unsecured Longer-Term Indebtedness and
(b) any Indebtedness that is designated as “Unsecured Shorter-Term Indebtedness”
pursuant to Section 6.11(a).
 
18

--------------------------------------------------------------------------------

 
 
“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.
 
“Value” has the meaning assigned to such term in Section 5.13.
 
“Wholly-Owned Domestic Subsidiary” means, in respect of the Borrower, any
Subsidiary organized under the laws of a jurisdiction within the United States
of America, all of the securities or other ownership interests representing 100%
of the equity or 100% of the ordinary voting power or, in the case of a
partnership, 100% of the general partnership interests are, as of such date,
owned, controlled or held, directly or indirectly, by the Borrower.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.     Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.03.     Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of Holdings, the Borrower or any Subsidiary at “fair
value”, as defined therein.
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
THE TERM LOANS
 
SECTION 2.01.     Agreement to Make Loans.  Subject to the terms and conditions
set forth herein, each Lender agrees to make Loans to the Borrower on the
Effective Date in a principal amount equal to its Commitment.  Amounts prepaid
or repaid in respect of any Loans may not be reborrowed.
 
SECTION 2.02.     Reserved.
 
SECTION 2.03.     Request for Loans.
 
(a)     Notice by the Borrower.  The Borrower shall notify the Administrative
Agent of its request for the Loans (i) in the case of a Eurocurrency Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
Effective Date or (ii) in the case of an ABR Borrowing, not later than 2:00 pm.,
New York City time, on the Effective Date.  The Borrowing Request shall be
irrevocable and shall be in writing in a form approved by the Administrative
Agent and signed by the Borrower.
 
(b)     Content of Borrowing Request.  The Borrowing Request shall specify the
following information:
 
(i)      the aggregate amount of the requested Borrowing;
 
(ii)     the date of such Borrowing, which shall be a Business Day;
 
(iii)     whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
 
(iv)     in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period”; and
 
(v)     the location and number of the Borrower’s account to which funds are to
be disbursed.
 
 
 
20

--------------------------------------------------------------------------------

 
 
(c)     Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise the Lender of the details thereof and of the
amount of the Lender’s Loan.
 
(d)     Failure to Elect.  If no election as to the Type of a Borrowing is
specified, then the requested Borrowing shall be a Eurocurrency Borrowing having
an Interest Period of three months.  If a Eurocurrency Borrowing is requested
but no Interest Period is specified, the requested Borrowing shall be a
Eurocurrency Borrowing having an Interest Period of three months.
 
SECTION 2.04.     Funding of Loans.  Each Lender shall make each Loan to be made
by it hereunder on the Effective Date by wire transfer of immediately available
funds by 4:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the
Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the Borrowing Request.
 
SECTION 2.05.     Interest Elections.
 
(a)     Elections by the Borrower for Borrowings.  Subject to Section 2.03(d),
the Loans constituting each Borrowing initially shall be of the Type specified
in the Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have the Interest Period specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing as a Borrowing of the same Type and, in the case
of a Eurocurrency Borrowing, may elect the Interest Period therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans constituting such
Borrowing, and the Loans constituting such portion shall not be considered a
separate Borrowing.  All Loans shall be denominated in Dollars.  Each Lender at
its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.  Each Borrowing shall be in
an aggregate amount of $1,000,000 or a larger multiple of $1,000,000.
 
(b)     Notice of Elections.  To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly (but no
later than the close of business on the date of such request) by hand delivery
or telecopy to the Administrative Agent of a written Interest Election Request
in a form approved by the Administrative Agent and signed by the Borrower.
 
(c)     Content of Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.05(a):
 
21

--------------------------------------------------------------------------------

 
 
(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) of this paragraph
shall be specified for each resulting Borrowing);
 
(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.05(f).
 
(d)     Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
the applicable Lender of the details thereof.
 
(e)     Failure to Elect; Events of Default.  If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a Eurocurrency Borrowing having an Interest
Period of three months.  Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing no outstanding Eurocurrency Borrowing may have
an Interest Period of more than three month’s duration.
 
(f)     Limitation on Interest Periods.  Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request (or elect to
convert to or continue as a Eurocurrency Borrowing) any Borrowing if the
Interest Period requested therefore would end after the Maturity Date.
 
SECTION 2.06.     Termination of Commitments on Effective Date.  Unless
previously terminated, the Commitments shall terminate at 5:00 p.m., New York
City time, on the Effective Date.
 
SECTION 2.07.     Repayment of Loans; Evidence of Debt.
 
(a)     Repayment.  The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders the outstanding principal amount
of the Loans on the Maturity Date.
 
22

--------------------------------------------------------------------------------

 
 
(b)     Manner of Payment.  Prior to any repayment or prepayment of any
Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings to
be paid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 12:00 noon, New York City time, three
Business Days before the scheduled date of such repayment; provided that each
repayment of Borrowings shall be applied to repay any outstanding ABR Borrowings
before any other Borrowings.  If the Borrower fails to make a timely selection
of the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding ABR Borrowings and, second, to other
Borrowings in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest Interest Period to be repaid
first).  Each payment of a Borrowing shall be applied ratably to the Loans
included in such Borrowing.
 
(c)     Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
 
(d)     Maintenance of Records by the Administrative Agent.  The Administrative
Agent shall maintain records in which it shall record (i) the amount of each
Loan made hereunder, the Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for account of the
Lenders and each Lender’s share thereof.
 
(e)     Effect of Entries.  The entries made in the records maintained pursuant
to paragraph (c) or (d) of this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.
 
(f)     Promissory Notes.  Any Lender may request that Loans made by it be
evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
 
SECTION 2.08.     Prepayment of Loans.
 
(a)     Optional Prepayments.  The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.
 
23

--------------------------------------------------------------------------------

 
 
(b)     Mandatory Prepayments due to Borrowing Base Deficiency.  In the event
that at any time any Borrowing Base Deficiency shall exist, the Borrower shall
prepay the Loans or reduce Other Covered Indebtedness (or provide cover for
Letters of Credit as contemplated by Section 5.01(k) of the Revolving Credit
Facility) (among such components thereof determined by the Borrower) in such
amounts as shall be necessary so that such Borrowing Base Deficiency is
immediately cured; provided that (i) the aggregate amount of such prepayment of
Loans shall be at least equal to the Loans’ ratable share of the aggregate
prepayment and reduction of Other Covered Indebtedness (or provision of cover
for Letters of Credit as contemplated by Section 5.01(k) of the Revolving Credit
Facility), and (ii) if, within five Business Days after delivery of a Borrowing
Base Certificate demonstrating such Borrowing Base Deficiency (and/or at such
other times as the Borrower has knowledge of such Borrowing Base Deficiency),
the Borrower shall present the Administrative Agent a reasonably feasible plan
to enable such Borrowing Base Deficiency to be cured within 30 Business Days
(which 30-Business Day period shall include the five Business Days permitted for
delivery of such plan), then such prepayment or reduction shall not be required
to be effected immediately but may be effected in accordance with such plan
(with such modifications as the Borrower may reasonably determine), so long as
such Borrowing Base Deficiency is cured within such 30-Business Day period.
 
(c)     Mandatory Prepayments due to Non-Approved Change in Investment
Policies.  In the event that at any time the Borrower or any of its Subsidiaries
shall amend, change, supplement or otherwise modify the Investment Policies in
any manner that is, or that could reasonably be expected to be, materially
adverse to the Lenders in any respect (and, for the avoidance of doubt, without
the Borrower or such Subsidiary having obtained the consent referred to in
clause (b) of the proviso to the definition of Investment Policies), the
Borrower shall prepay the Loans then outstanding in full, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder; provided that, no prepayment shall be required to the extent such
amendment, change, supplement or modification is mandated by provisions of the
Investment Company Act applicable to the Borrower and its Subsidiaries.
 
(d)     Mandatory Prepayments due to Certain Prepayments under Revolving Credit
Facility.  In the event that, at any time that a Default or Event of Default
shall have occurred and be continuing, the Borrower or any of its Subsidiaries
(other than Financing Subsidiaries) shall purchase, redeem, retire or otherwise
acquire for value, or set apart any money for a sinking, defeasance or other
analogous fund for the purchase, redemption, retirement or other acquisition of,
or make any voluntary payment or prepayment of the principal of or interest on,
or any other amount owing in respect of, the Revolving Credit Facility (except
for regularly scheduled payments, prepayments or redemptions of principal and
interest in respect thereof required thereof pursuant to the terms of the
Revolving Credit Facility) the Borrower shall concurrently prepay the Loans in a
ratable amount.
 
(e)     Notices, Etc.  The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
on the date of prepayment.  Each such notice shall be irrevocable, provided that
such notice may state that it is conditioned upon the effectiveness of other
credit facilities, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Each such notice shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment.  Promptly following receipt of any
such notice relating to a Borrowing, the Administrative Agent shall advise the
affected Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.05(a), except as necessary
to apply fully the required amount of a mandatory prepayment.  Each prepayment
of a Borrowing under this Agreement shall be applied ratably to the Loans
included in the prepaid Borrowing.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.10 and shall be made in the manner
specified in Section 2.07(b).
 
24

--------------------------------------------------------------------------------

 
 
(f)     Prepayment Premium.  Upon any optional prepayment of Loans the Borrower
shall pay to the holders of such Loans a prepayment premium in respect of the
principal amount of such Loans so prepaid in an amount equal to 1% of such
principal amount for any prepayment made on or before the first anniversary of
the Effective Date.  No prepayment premium shall be required pursuant to this
paragraph in respect of any prepayment of such Loans made on or after such first
anniversary.  No such prepayment premium will be payable in connection with any
prepayment made in accordance with Sections 2.08(b) or (c).
 
SECTION 2.09.     Fees.
 
(a)     Upfront Fees.  The Borrower agrees to pay to the Administrative Agent on
the Effective Date for the benefit of each Lender an upfront fee in the amounts
and in the times set forth in the Fee Letter.
 
(b)     Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times set forth in the Fee Letter.
 
(c)     Payment of Fees.  All fees payable hereunder shall be paid on the dates
due, in Dollars and immediately available funds, to the Administrative Agent for
distribution, in the case of upfront fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances absent
obvious error.
 
SECTION 2.10.     Interest.
 
(a)     ABR Loans.  The Loan constituting each ABR Borrowing shall bear interest
at a rate per annum equal to the Alternate Base Rate plus the Applicable Margin.
 
(b)     Eurocurrency Loans.  The Loan constituting each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.
 
(c)     Default Interest.  Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
25

--------------------------------------------------------------------------------

 
 
(d)     Payment of Interest.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Borrowing prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.
 
(e)     Computation.  All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable Alternate Base Rate
or Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.11.     Alternate Rate of Interest.  If prior to the commencement of
the Interest Period for any Eurocurrency Borrowing:
 
(a)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
(b)     the Administrative Agent is advised by the Required Lenders of such
Borrowing that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their respective Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lender by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing, (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.
 
SECTION 2.12.     Increased Costs.
 
(a)     Increased Costs Generally.  If any Change in Law shall:
 
(i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
 
(ii)     impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;
 
26

--------------------------------------------------------------------------------

 
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender in Dollars such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
 
(b)     Capital Requirements.  If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), by an amount deemed to be material by such Lender, then
from time to time the Borrower will pay to such Lender in Dollars such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
 
(c)     Certificates from Lenders.  A certificate of a Lender setting forth the
amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be promptly delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
 
(d)     Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.
 
SECTION 2.13.     Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto, or (d) the
assignment as a result of a request by the Borrower pursuant to Section 2.16(b)
of any Eurocurrency Loan other than on the last day of an Interest Period
therefor, then, in any such event, the Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event (excluding in any event,
loss of anticipated profits).  In the case of a Eurocurrency Loan, the loss to
any Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of
 
27

--------------------------------------------------------------------------------

 
 
(i)     the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over
 
(ii)     the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
affiliate of such Lender) for deposits denominated from other banks in the
eurocurrency market at the commencement of such period.
 
Payment under this Section shall be made upon request of a Lender delivered not
later than five Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section, which
certificate shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
SECTION 2.14.     Taxes.
 
(a)     Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b)     Payment of Other Taxes by the Borrower.  In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
(c)     Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender for, and within 15 Business Days after
written demand therefor, pay the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability setting forth in reasonable detail the basis and
computation of such amount delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender shall be
conclusive absent manifest error.
 
28

--------------------------------------------------------------------------------

 
 
(d)     Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)     Foreign Lenders.  Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower, such properly completed
and executed documentation prescribed by applicable law, if requested by the
Borrower or the Administrative Agent, as will permit such payments to be made
without withholding or at a reduced rate of withholding.
 
In addition, any Foreign Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Foreign Lender is subject to backup withholding or
information reporting requirements.
 
In addition, upon reasonable request of the Borrower or the Administrative
Agent, each Foreign Lender shall deliver such forms promptly upon the expiration
or invalidity of any form previously delivered by such Foreign Lender, provided
it is legally able to do so at the time.
 
(f)     Treatment of Certain Refunds.  If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
of the Administrative Agent or any Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Administrative Agent or any Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or any Lender in
the event the Administrative Agent or any Lender or an is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns or its books or records (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.
 
SECTION 2.15.     [Reserved].
 
29

--------------------------------------------------------------------------------

 
 
SECTION 2.16.     Mitigation Obligations; Replacement of Lenders.
 
(a)     Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.12, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.14, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
(b)     Replacement of Lenders.  If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.14, or if any Lender does not consent to any proposed amendment,
supplement or modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Lenders,
each of the Lenders affected thereby or Lenders holding not less than two-thirds
of the outstanding Borrowings (so long as the consent of the Required Lenders
has been obtained), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest thereon
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.14, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
 
 
 
30

--------------------------------------------------------------------------------

 
 
SECTION 2.17.     Payments Generally; Pro Rata Treatment; Sharing of Set offs.
 
(a)     Payments by the Borrower.  The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest or fees, or under
Section 2.12, 2.13 or 2.14, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 2:00 p.m., New York
City time, on the date when due, in immediately available funds, without set off
or counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Account, except as otherwise expressly provided in the relevant Loan
Document and except payments pursuant to Sections 2.12, 2.13, 2.14 and 9.03,
which shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.  All amounts owing under this
Agreement (including payments required under Section 2.12 and Section 2.13) or
under any other Loan Document (except to the extent otherwise provided therein)
are payable in Dollars.
 
(b)     Application of Insufficient Payments.  If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, to pay interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
 
(c)     Pro Rata Treatment.  Except to the extent otherwise provided herein:
(i) each Borrowing shall be made from the Lenders pro rata according to the
amounts of their respective Commitments; (ii) each Borrowing shall be allocated
pro rata among the Lenders  according to the amounts of their respective
Commitments or their respective Loans (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans shall be made for account of the Lenders pro rata
in accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.
 
(d)     Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon then due than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans, other than to the
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply).  The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 
31

--------------------------------------------------------------------------------

 
 
(e)     Presumptions of Payment.  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.
 
(f)     Certain Deductions by the Administrative Agent.  If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.04 or
2.17(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
SECTION 2.18.     Most Favored Lender
 
.  If at any time any Other Secured Longer-Term Indebtedness or Secured
Shorter-Term Indebtedness of the Borrower, in the determination of the Required
Lenders and the Administrative Agent, has the benefit of any provision that is
not provided for in this Agreement or is materially more favorable to the
holders of such Other Secured Longer Term Indebtedness or Secured Shorter-Term
Indebtedness, and such provision relates to the Collateral or the maintenance of
financial covenants (other than any financial covenant directly related to the
incurrence of debt), then upon request by the Required Drag-Along Lenders and
the Administrative Agent delivered to the Borrower, the parties shall promptly
amend this Agreement and/or the other Loan Documents, as applicable, to modify
such existing provision or incorporate such new provision; provided, that any
amendment under this Section 2.18 that modifies an existing financial covenant
or incorporates a new financial covenant, as the case may be, shall be effective
beginning with the measurement period immediately following the measurement
period in which such amendment is executed.




ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01.     Organization; Powers.  Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required of the Borrower or such Subsidiary, as applicable.
 
32

--------------------------------------------------------------------------------

 
 
SECTION 3.02.     Authorization; Enforceability.  The Transactions are within
the Borrower’s corporate powers and have been duly authorized by all necessary
corporate action and, if required, by all necessary shareholder action.  This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each of the other Loan Documents when executed and delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
SECTION 3.03.     Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been or
will be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the limited liability
company operating agreement, charter, by-laws or other organizational documents
of the Borrower or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default in any material respect
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or assets, or give rise to a right thereunder to require
any payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.
 
SECTION 3.04.     Financial Condition; No Material Adverse Change.
 
(a) Financial Statements.  The Borrower has heretofore delivered to the Lenders
the audited consolidated statement of assets and liabilities and statements of
operations, changes in net assets and cash flows of Solar Capital LLC and its
Subsidiaries as of and for the fiscal year ending on December 31, 2009; such
financial statements present fairly, in all material respects, the consolidated
financial position and results of operations and cash flows of Solar Capital LLC
and its Subsidiaries as of such date in accordance with GAAP.
 
(b) No Material Adverse Change.  Since December 31, 2009, there has not been any
event, development or circumstance (herein, a “Material Adverse Change”) that
has had or could reasonably be expected to have a material adverse effect on
(i) the business, Portfolio Investments and other assets, liabilities and
financial condition of the Borrower taken as a whole (excluding in any case a
decline in the net asset value of the Borrower or a change in general market
conditions or values of the Borrower’s Portfolio Investments), or (ii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent and the Lenders thereunder.
 
SECTION 3.05.     Litigation.
 
33

--------------------------------------------------------------------------------

 
 
(a)     Actions, Suits and Proceedings.  There are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, it
adversely determined could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
 
(b)     Disclosed Matters.  Since the date of this Agreement, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
 
SECTION 3.06.     Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  Neither the Borrower nor any
of its Subsidiaries is subject to any contract or other arrangement, the
performance of which by the Borrower could reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 3.07.     Taxes
 
.  Each of the Borrower and its Subsidiaries has timely filed or caused to be
timely filed all material Tax returns and reports required to have been filed
and has paid or caused to be paid all material Taxes required to have been paid
by it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 3.08.     ERISA.  No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.09.     Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Lenders in connection with the negotiation of this Agreement and the other
Loan Documents or delivered hereunder or thereunder (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
 
34

--------------------------------------------------------------------------------

 
 
SECTION 3.10.     Investment Company Act; Margin Regulations.
 
(a)     Status as Business Development Company.  From and after the Effective
Date, the Borrower represents and warrants that it is a company that has elected
to be regulated as a “business development company” within the meaning of the
Investment Company Act and qualifies as a RIC.
 
(b)     Compliance with Investment Company Act.  The business and other
activities of the Borrower and its Subsidiaries, including the making of the
Loans hereunder, the application of the proceeds and repayment thereof by the
Borrower and the consummation of the Transactions contemplated by the Loan
Documents do not result in a violation or breach in any material respect of the
applicable provisions of the Investment Company Act or any rules, regulations or
orders issued by the SEC thereunder.
 
(c)     Investment Policies.  The Borrower is in compliance with its Investment
Policies, except to the extent that the failure to so comply could not
reasonably be expected to result in a Material Adverse Effect.
 
(d)     Use of Credit.  Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock.
 
SECTION 3.11.     Material Agreements and Liens.
 
(a)     Material Agreements.  Part A of Schedule II is a complete and correct
list of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or guarantee by, the Borrower or any of its
Subsidiaries outstanding on the date hereof, and the aggregate principal or face
amount outstanding or that is, or may become, outstanding under each such
arrangement is correctly described in Part A of Schedule II.
 
(b)     Liens.  Part B of Schedule II is a complete and correct list of each
Lien securing Indebtedness of any Person outstanding on the date hereof covering
any property of the Borrower or any of its Subsidiaries, and the aggregate
Indebtedness secured (or that may be secured) by each such Lien and the property
covered by each such Lien is correctly described in Part B of Schedule II.
 
SECTION 3.12.     Subsidiaries and Investments.
 
(a)     Subsidiaries.  The Borrower has no Subsidiaries as of the date hereof
other than those set forth on Schedule 3.12(a).
 
(b)     Investments.  Set forth in Schedule IV is a complete and correct list of
all Investments (other than Investments of the types referred to in clauses (b),
(c) and (d) of Section 6.04) held by the Borrower or any of its Subsidiaries in
any Person on the date hereof and, for each such Investment, (x) the identity of
the Person or Persons holding such Investment and (y) the nature of such
Investment.  Except as disclosed in Schedule IV, as of the Effective Date each
of the Borrower and its Subsidiaries owns, free and clear of all Liens (other
than Liens created pursuant to the Security Documents), all such Investments.
 
35

--------------------------------------------------------------------------------

 
 
SECTION 3.13.     Properties.
 
(a)     Title Generally.  Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
 
(b)     Intellectual Property.  Each of the Borrower and its Subsidiaries owns,
or is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.14.     Affiliate Agreements.  As of the date hereof, the Borrower has
heretofore delivered to each of the Lenders true and complete copies of each of
the Affiliate Agreements (including and schedules and exhibits thereto, and any
amendments, supplements or waivers executed and delivered thereunder).  As of
the date of hereof, each of the Affiliate Agreements is in full force and
effect.
 
ARTICLE IV
 
CONDITIONS
 
SECTION 4.01.     Documentary Conditions.  The effectiveness of this Agreement
and of the obligations of the Initial Lender to make its Loans hereunder shall
not become effective until the date on which the Administrative Agent shall have
received each of the following documents, each of which shall be satisfactory to
the Administrative Agent (and to the extent specified below, to the Initial
Lender) in form and substance (or such condition shall have been waived in
accordance with Section 9.02):
 
(a)     Executed Counterparts.  From each party hereto either (i) a counterpart
of this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.
 
(b)     Opinion of Counsel to the Borrower.  A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Milbank, Tweed, Hadley & McCloy LLP, New York counsel for the
Borrower; (ii) Sutherland Asbill & Brennan LLP, special Investment Company Act
counsel for the Borrower; (iii) Venable LLP, special Maryland counsel for the
Borrower; and (iv) AMMC Law, special Luxembourg counsel for Solar Capital
Luxembourg I S.à r.l., in each case in form and substance reasonably acceptable
to the Administrative Agent (and the Borrower hereby instructs such counsel to
deliver such opinions to the Lenders and the Administrative Agent).
 
36

--------------------------------------------------------------------------------

 
 
(c)     Corporate Documents.  Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
 
(d)     Officer’s Certificates.  (i) A certificate, dated the Effective Date and
signed by an authorized representative of the Borrower, confirming compliance
with the conditions set forth in the lettered clauses (a) through (c) of the
first sentence of Section 4.02; and (ii) a certificate, dated the Effective Date
and signed by an authorized representative of Solar Capital Luxembourg I S.à
r.l. in form reasonably acceptable to the Administrative Agent.
 
(e)     Liens.  Results of a recent lien search in each relevant jurisdiction
with respect to the Borrower, revealing no liens on any of the assets of the
Borrower or its Subsidiaries except for liens permitted under Section 6.02 or
liens to be discharged on or prior to the Effective Date pursuant to
documentation satisfactory to the Administrative Agent.
 
(f)     Collateral and Guarantee Requirement.  Clauses (b) and (c) of the
Collateral and Guarantee Requirement shall have been satisfied with respect to
each Person which is to be an Obligor on the Effective Date.
 
(g)     Joinder Agreement to the Guarantee and Security Agreement.  The
Administrative Agent, the Collateral Agent, and the Borrower shall have executed
and delivered to the Collateral Agent a joinder agreement to the Guarantee and
Security Agreement, and the Borrower shall effectively designate the debt under
this Agreement as Designated Indebtedness (as defined in the Guarantee and
Security Agreement) and such designation shall be acknowledged by the Collateral
Agent.
 
(h)     Financial Reports.  The Initial Lender shall have received audited
consolidated financial statements of the Borrower for the fiscal year ended
December 31, 2009.
 
(i)     Borrowing Base Certificate.  The Initial Lender shall have received a
copy of the Company’s Borrowing Base Certificate most recently delivered under
the Revolving Credit Facility.
 
(j)     Security Documents.  The Administrative Agent shall have received copies
of all Security Documents.
 
(k)     Other Documents.  Such other documents as the Administrative Agent or
the Initial Lender may reasonably request.
 
SECTION 4.02.     Additional Conditions.  The obligation of each Lender to make
its Loans is additionally subject to the satisfaction of the following
conditions:
 
(a)     the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
respects on and as of the Effective Date;
 
37

--------------------------------------------------------------------------------

 
 
(b)     at the time of and immediately after giving effect to such Loan, no
Default shall have occurred and be continuing; and
 
(c)     either (i) the aggregate Covered Debt Amount (after giving effect to
such extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 4.01(i) or (ii) the Borrower shall have delivered an updated Borrowing
Base Certificate demonstrating that the Covered Debt Amount (after giving effect
to such extension of credit) shall not exceed the Borrowing Base after giving
effect to such extension of credit as well as any concurrent acquisitions of
Portfolio Investments or payment of outstanding Loans or Other Covered
Indebtedness.
 
The Borrowing of the Loans on the Effective Date shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in the preceding sentence.
 
The effectiveness of this Agreement and of the obligation of the Initial Lender
to make its Loans hereunder is also subject to the payment by the Borrower of
such fees as the Borrower shall have agreed to pay to the Initial Lender or the
Administrative Agent in connection herewith, including such fees as are set
forth in the Fee Letter and the reasonable and documented fees and expenses of
Paul, Weiss, Rifkind, Wharton & Garrison LLP, special New York counsel to ING,
in connection with the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents and the extensions of credit hereunder
(to the extent that statements for such fees and expenses have been delivered to
the Borrower).
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Until the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full, the Borrower covenants and agrees with the Lenders
that:
 
SECTION 5.01.     Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a)     within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations, changes
in net assets and cash flows of the Borrower and its Subsidiaries as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by KPMG LLP or other independent
public accountants of recognized national standing to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided that, the requirements set forth in this clause (a) may be
fulfilled by providing to the Administrative Agent and the Lenders the report of
the Borrower to the SEC on Form 10-K for the applicable fiscal year;
 
38

--------------------------------------------------------------------------------

 
 
(b)     within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, the consolidated balance sheet and related
statements of operations, changes in net assets and cash flows of the Borrower
and its Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the statement of assets and
liabilities, as of the end of) the corresponding period or periods of the
previous fiscal year, all certified by a Financial Officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided that, the requirements set
forth in this clause (b) may be fulfilled by providing to the Lenders the report
of the Borrower to the SEC on Form 10-Q for the applicable quarterly period;
 
(c)     concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether the Borrower has knowledge that a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.01,
6.02, 6.04, 6.05 and 6.07 and (iii) stating whether any material change in GAAP
as applied by (or in the application of GAAP by) the Borrower has occurred since
the date of the most recent audited financial statements delivered pursuant to
Section 5.01(a) and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;
 
(d)     as soon as available and in any event not later than the last Business
Day of the calendar month following each monthly accounting period (ending on
the last day of each calendar month) of the Borrower and its Subsidiaries, a
Borrowing Base Certificate as at the last day of such accounting period;
 
(e)     promptly but no later than five Business Days after the Borrower shall
at any time have knowledge that there is a Borrowing Base Deficiency, a
Borrowing Base Certificate as at the date the Borrower has knowledge of such
Borrowing Base Deficiency indicating the amount of the Borrowing Base Deficiency
as at the date the Borrower obtained knowledge of such deficiency and the amount
of the Borrowing Base Deficiency as of the date not earlier than one Business
Day prior to the date the Borrowing Base Certificate is delivered pursuant to
this paragraph;
 
(f)     promptly upon receipt thereof, copies of all significant reports
submitted by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or Board of
Directors of the Borrower;
 
(g)     promptly following any request therefore, copies of (i) any documents
described in Section 101(k) of ERISA that the Borrower or any of its ERISA
Affiliates may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l) of ERISA that the Borrower or any of its
ERISA Affiliates may request with respect to any Plan or Multiemployer Plan;
 
39

--------------------------------------------------------------------------------

 
 
(h)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any of its Subsidiaries with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, as the case may be;
 
(i)     within five Business Days of any amendment, supplementation or
modification of the Management Agreement, notice of such amendment,
supplementation or modification; and
 
(j)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request.
 
SECTION 5.02.     Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a)     the occurrence of any Default;
 
(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
 
(c)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
 
(d)     any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03.     Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
 
SECTION 5.04.     Payment of Obligations.  The Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
 
40

--------------------------------------------------------------------------------

 
 
SECTION 5.05.     Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
 
SECTION 5.06.     Books and Records; Inspection and Audit Rights.
 
(a)     Books and Records; Inspection Rights.  The Borrower will, and will cause
each of its Subsidiaries to, keep, or cause to be kept, books of record and
account in accordance with GAAP.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times as requested, provided that the
Borrower or such Subsidiary shall be entitled to have its representatives and
advisors present during any inspection of its books and records provided further
that, so long as no Default has occurred and is continuing, the inspection
rights set forth in this Section 5.06(a) may only be exercised once per calendar
quarter.
 
(b)     Audit Rights.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by Administrative Agent
(including any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent) to conduct evaluations and appraisals of the Borrower’s
computation of the Borrowing Base and the assets included in the Borrowing Base,
all at such reasonable times as requested, provided that, so long as no Default
has occurred and is continuing, the audit rights set forth in this
Section 5.06(b) may only be exercised once per calendar quarter.  The Borrower
shall pay the reasonable fees and expenses of any representatives retained by
the Administrative Agent to conduct any such evaluation or appraisal; provided
that the Borrower shall not be required to pay such fees and expenses for more
than one such evaluation or appraisal during any calendar year unless an Event
of Default has occurred and is continuing at the time of any subsequent
evaluation or appraisal during such calendar year.  The Borrower also agrees to
modify or adjust the computation of the Borrowing Base to the extent required by
the Administrative Agent or the Required Lenders as a result of any such
evaluation or appraisal, provided that if the Borrower demonstrates that such
evaluation or appraisal is incorrect, the Borrower shall be permitted to
re-adjust its computation of the Borrowing Base.
 
SECTION 5.07.     Compliance with Laws.  The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  Without limiting the
generality of the foregoing, the Borrower will, and will cause its Subsidiaries
to, conduct its business and other activities in compliance in all material
respects with the applicable provisions of the Investment Company Act
(including, without limiting the foregoing, Section 18(a)(1)(A) and any
applicable “asset coverage” maintenance requirement) and any applicable rules,
regulations or orders issued by the SEC thereunder.
 
41

--------------------------------------------------------------------------------

 
 
SECTION 5.08.     Certain Obligations Respecting Subsidiaries; Further
Assurances.
 
(a)     New Subsidiaries.  In the event that the Borrower shall form or acquire
any new Wholly-Owned Domestic Subsidiary (other than a Financing Subsidiary) or
shall designate any other Subsidiary (other than a Financing Subsidiary) as a
Subsidiary Guarantor, the Borrower will cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary.
 
(b)     Further Assurances.  The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement.  Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors to, take
such action from time to time (including filing appropriate Uniform Commercial
Code financing statements and executing and delivering such assignments,
security agreements and other instruments) as shall be reasonably requested by
the Administrative Agent (i) to create, in favor of the Collateral Agent for the
benefit of the Lenders, the Revolving Lenders (and any affiliate of the
Revolving Lenders that is a party to any Hedging Agreement entered into with the
Borrower) and the holders of any Other Secured Longer-Term Indebtedness,
perfected security interests and Liens in the Collateral; provided that any such
security interest or Lien shall be subject to the relevant requirements of the
Security Documents and (ii) to cause any bank or securities intermediary (within
the meaning of the Uniform Commercial Code) to enter into such arrangements with
the Collateral Agent as shall be appropriate in order that the Collateral Agent
has “control” over each bank account or securities account of the Obligors, and
in that connection, the Borrower agrees to cause all cash and other proceeds of
Portfolio Investments received by any Obligor to be promptly deposited into such
an account (or otherwise delivered to, or registered in the name of, the
Collateral Agent) and, until such deposit, delivery or registration, such cash
and other proceeds shall be held in trust by the Borrower for and as the
property of the Collateral Agent and shall not be commingled with any other
funds or property of the Borrower.
 
SECTION 5.09.     Use of Proceeds.  The Borrower will use the proceeds of the
Loans only for general corporate purposes of the Borrower in the ordinary course
of business, including the acquisition and funding (either directly or through
one or more wholly-owned Subsidiaries) of secured and unsecured leveraged loans,
mezzanine loans, high-yield securities, convertible securities, preferred stock,
common stock and other Portfolio Investments; provided that neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any of such proceeds.  No part of the proceeds of any Loan will be used in
violation of applicable law or, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin
Stock.  Margin Stock shall be purchased by the Obligors only with the proceeds
of Indebtedness not directly or indirectly secured by Margin Stock, or with the
proceeds of equity capital of the Borrower.  Notwithstanding anything in this
Agreement to the contrary, no part of the proceeds of any Loan will be used to
purchase, redeem, retire or otherwise acquire for value, or be set apart for a
sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of, or used to make any voluntary payment or
prepayment of the principal of or interest on, or the refinancing of, the Senior
Notes.
 
42

--------------------------------------------------------------------------------

 
 
SECTION 5.10.     Status of RIC and BDC.  From and after the Effective Date, the
Borrower shall (i) maintain its status as a RIC under the Code, and
(ii) maintain its status as a “business development company” under the
Investment Company Act.
 
SECTION 5.11.     Investment Policies.  The Borrower shall at all times be in
compliance with its Investment Policies, except to the extent that the failure
to so comply could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 5.12.     Portfolio Valuation and Diversification, Etc.
 
(a)     Industry Classification Groups.  For purposes of this Agreement, the
Borrower shall in its reasonable determination assign each Portfolio Investment
to an Industry Classification Group.  To the extent that any Portfolio
Investment is not correlated with the risks of other Portfolio Investments in an
Industry Classification Group established by Moody’s, such Portfolio Investment
may be assigned by the Borrower to the Industry Classification Group that is
most closely correlated to such Portfolio Investment.  In the absence of any
correlation, the Borrower shall be permitted, upon notice to the Administrative
Agent and each Lender to create up to three additional industry classification
groups for purposes of this Agreement.
 
(b)     Portfolio Valuation, Etc.
 
(i)  Settlement Date Basis.  Solely for purposes of determining the Borrowing
Base, all determinations of whether an investment is to be included as a
Portfolio Investment shall be determined on a settlement-date basis (meaning
that any investment that has been purchased will not be treated as a Portfolio
Investment until such purchase has settled, and any Portfolio Investment which
has been sold will not be excluded as a Portfolio Investment until such sale has
settled); provided that no such investment shall be included as a Portfolio
Investment to the extent that it has not been paid for in full.
 
(ii)     Determination of Values.  The Borrower will conduct reviews of the
value to be assigned to each of its Portfolio Investment as follows:
 
(A)  Quoted Investments – External Review.  With respect to Portfolio
Investments (including Cash Equivalents) for which market quotations are readily
available, the Borrower shall, not less frequently than once each calendar week,
determine the market value of such Portfolio Investments which shall, in each
case, be determined in accordance with one of the following methodologies (as
selected by the Borrower):
 
(w)           in the case of public and 144A securities, the average of the mean
prices as determined by two Approved Dealers selected by the Borrower,
 
43

--------------------------------------------------------------------------------

 
 
(x)           in the case of bank loans, the mean price as determined by one
Approved Dealer selected by the Borrower,
 
(y)           in the case of any Portfolio Investment traded on an exchange, the
closing price for such Portfolio Investment most recently posted on such
exchange, and
 
(z)           in the case of any other Portfolio Investment, the fair market
value thereof as determined by an Approved Pricing Service; and
 
(B)  Unquoted Investments – External Review.  With respect to Portfolio
Investments for which market quotations are not readily available, the Borrower
shall request an Approved Third-Party Appraiser to assist the Board of Directors
of the Borrower in determining the fair market value of such Portfolio
Investments, as at the last day of each fiscal quarter; provided that, the Value
of any such Portfolio Investment (i.e. a Portfolio Investment for which market
quotations are not readily available) acquired during a fiscal quarter shall be
deemed to be equal to the cost of such Portfolio Investment until such time as
the fair market value of such Portfolio Investment is determined in accordance
with the foregoing provisions of this sub-clause (B) as at the last day of such
fiscal quarter;
 
(C) Internal Review.  The Borrower shall conduct internal reviews of all
Portfolio Investments at least once each calendar week which shall take into
account any events of which the Borrower has knowledge that adversely affect the
value of the Portfolio Investments.  If the value of any Portfolio Investment as
most recently determined by the Borrower pursuant to this Section 5.12(b)(ii)(C)
is lower than the value of such Portfolio Investment as most recently determined
pursuant to Section 5.12(b)(ii)(A) and (B), such lower value shall be deemed to
be the “Value” of such Portfolio Investment for purposes hereof;
 
(D) Failure to Determine Values.  If the Borrower shall fail to determine the
value of any Portfolio Investment for which market quotation(s) are not readily
available as at any date pursuant to the requirements of the foregoing
sub-clauses (A) or (B), then the “Value” of such Portfolio Investment as at such
date shall be deemed to be zero.
 
(c) Investment Company Diversification Requirements.  From and after the
Effective Date, the Borrower will, and will cause its Subsidiaries (other than
Financing Subsidiaries that are exempt from the Investment Company Act) at all
times to, subject to applicable grace periods set forth in the Code, comply with
the portfolio diversification and similar requirements set forth in the Code
applicable to RIC’s.
 
SECTION 5.13. Calculation of Borrowing Base.  (a) For purposes of this
Agreement, the “Borrowing Base” shall be determined, as at any date of
determination, as the sum of the Advance Rates of the Value of each Portfolio
Investment (excluding any cash held by the Revolving Credit Agent pursuant to
Section 2.05(k) of the Revolving Credit Facility), provided that:
 
 
44

--------------------------------------------------------------------------------

 
 
(i) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments of all issuers in a consolidated group of corporations or
other entities, in accordance with GAAP, that exceeds 10% of Shareholders’
Equity of the Borrower (which, for purposes of this calculation shall exclude
the aggregate amount of investments in, and advances to, Financing Subsidiaries)
shall be 50% of the Advance Rate otherwise applicable;
 
(ii) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments of all issuers in a consolidated group of corporations or
other entities, in accordance with GAAP, exceeding 20% of Shareholders’ Equity
of the Borrower (which, for purposes of this calculation shall exclude the
aggregate amount of investments in, and advances to, Financing Subsidiaries)
shall be 0%;
 
(iii) the portion of the Borrowing Base attributable to Performing Non-Cash Pay
High Yield Securities, Performing Non-Cash Pay Mezzanine Investments, common
equity and warrants shall not exceed 25% of the Covered Debt Amount (the
“Covered Debt Limit”) and the Borrowing Base shall be reduced to the extent such
portion would otherwise exceed 25% of the Covered Debt Amount;
 
(iv) the Advance Rate applicable to that portion of the aggregate Value of
Portfolio Investments attributable to Performing Non-Cash Pay High Yield
Securities and Performing Non-Cash Pay Mezzanine Investments that exceeds
$50,000,000 shall be 0%;
 
(v) the Advance Rate applicable to that portion of the aggregate Value of
Portfolio Investments attributable to Unquoted Common Equity that exceeds 10% of
the Covered Debt Amount shall be 0%; and
 
(vi) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments in any single Industry Classification Group that exceeds
20% of Shareholders’ Equity of the Borrower (which for purposes of this
calculation shall exclude the aggregate amount of investments in, and advances
to, Financing Subsidiaries) shall be 0%; provided that, with respect to the
Portfolio Investments in a single Industry Classification Group from time to
time designated by the Borrower to the Administrative Agent, such 20% figure
shall be increased to 30% and, accordingly, only to the extent that the Value
for such single Industry Classification Group exceeds 30% of the Shareholders’
Equity shall the Advance Rate applicable to such excess Value be 0%.
 
(b) No Portfolio Investment may be included in the Borrowing Base until such
time as such Portfolio Investment has been Delivered (as defined in the
Guarantee and Security Agreement) to the Collateral Agent, and then only for so
long as such Portfolio Investment continues to be Delivered as contemplated
therein.
 
(c) As used herein, the following terms have the following meanings:
 
45

--------------------------------------------------------------------------------

 
 
“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13(a)(i), (ii), (iii) and (iv), the following
percentages with respect to such Portfolio Investment:
 
Portfolio Investment
Quoted
Unquoted
Cash, Cash Equivalents and
     Short-Term U.S. Government Securities
100%
n.a.
Long-Term U.S. Government Securities
95%
n.a.
Performing First Lien Bank Loans
75%
65%
Performing Second Lien Bank Loans
65%
55%
Performing Cash Pay High Yield Securities
50%
40%
Performing Cash Pay Mezzanine Investments
50%
40%
Performing Non-Cash Pay High Yield Securities
40%
30%
Performing Non-Cash Pay Mezzanine Investments
40%
30%
Performing Common Equity
40%
25%



“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans and senior subordinated
loans) which are generally under a syndicated loan or credit facility.
 
“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person; provided, however,
that trust certificates, preference shares, unrated subordinated notes,
combination notes and other residual or equity interests of a Person whose
primary business is investing in and/or purchasing loans or other financial
assets shall not be considered “Capital Stock” to the extent that such Person
finances the purchase of or investment in such loans or financial assets through
the issuance of debt securities.
 
“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.
 
“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.
 
“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.
 
“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments or Bank Loans.
 
46

--------------------------------------------------------------------------------

 
 
“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one month from the applicable date of determination.
 
“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to
Rule 144A under the Securities Act (or any successor provision thereunder),
(d) that are not Cash Equivalents and (e) contractually subordinated in right of
payment to other debt of the same issuer.
 
“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations in respect thereof, after the expiration of any applicable grace
period and (b) with respect to any Portfolio Investment that is Preferred Stock,
the issuer of such Portfolio Investment has not failed to meet any scheduled
redemption obligations or to pay its latest declared cash dividend, after the
expiration of any applicable grace period.
 
“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 50% of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.
 
“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 50% of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.
 
“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.
 
“Performing First Lien Bank Loans” means First Lien Bank Loans which are
Performing.
 
“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.
 
“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.
 
“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are
Performing.
 
“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.
 
47

--------------------------------------------------------------------------------

 
 
“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.
 
“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.
 
“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one month of the applicable date of determination.
 
“Unquoted Common Equity” means Capital Stock (other than Preferred Stock) the
value of which is determined pursuant to Section 5.12(b)(ii)(B) for Borrowing
Base purposes.
 
“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.
 
“Value” means, with respect to any Portfolio Investment, the value as determined
pursuant to Section 5.12(b)(ii).
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
Until the principal of and interest on each Loan and all fees payable hereunder
have been paid in full, the Borrower covenants and agrees with the Lenders that:
 
SECTION 6.01. Indebtedness.  The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:
 
(a) Indebtedness created hereunder and under the Revolving Credit Facility;
 
(b) Other Secured Longer-Term Indebtedness and Unsecured Longer-Term
Indebtedness in an aggregate amount that (i) taken together with other
then-outstanding Indebtedness, does not exceed the amount required to comply
with the provisions of Section 6.07(b) and (ii) in the case of Other Secured
Longer-Term Indebtedness, taken together with Indebtedness permitted under
clauses (a) and (g) of this Section 6.01 does not exceed the Borrowing Base;
 
(c) Other Permitted Indebtedness;
 
(d) Indebtedness of Financing Subsidiaries;
 
48

--------------------------------------------------------------------------------

 
 
(e) repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;
 
(f) obligations payable to clearing agencies, brokers or dealers in connection
with the purchase or sale of securities in the ordinary course of business;
 
(g) Secured Shorter-Term Indebtedness and Unsecured Shorter-Term Indebtedness in
an aggregate amount (determined at the time of the incurrence of such
Indebtedness) not exceeding 5% of Shareholders’ Equity and that (i) taken
together with other then-outstanding Indebtedness, does not exceed the amount
required to comply with the provisions of Section 6.07(b) and (ii) taken
together with Indebtedness permitted under clause (a), and Secured Longer-Term
Indebtedness permitted under clause (b), of this Section 6.01, does not exceed
the Borrowing Base;
 
(h) obligations (including Guarantees) in respect of Standard Securitization
Undertakings; and
 
(i) Indebtedness of Solar Capital Luxembourg I S.à.r.l. under the Second Amended
and Restated Credit Facility Loan Agreement and under the Total Return Swap
Transaction, each dated as of July 15, 2007, between the Borrower and Solar
Capital Luxembourg I S.à.r.l.
 
SECTION 6.02. Liens.  The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
 
(a) any Lien on any property or asset of the Borrower existing on the date
hereof and set forth in Part B of Schedule II, provided that (i) no such Lien
shall extend to any other property or asset of the Borrower or any of its
Subsidiaries and (ii) any such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
 
(b) Liens created pursuant to the Security Documents;
 
(c) Liens securing obligations of Financing Subsidiaries;
 
(d) Liens on Special Equity Interests included in the Portfolio Investments of
the Borrower but only to the extent securing obligations in the manner provided
in the definition of “Special Equity Interests” in Section 1.01;
 
(e) Liens securing Indebtedness or other obligations in an aggregate principal
amount not exceeding $50,000,000 at any one time outstanding (which may cover
Portfolio Investments, but only to the extent released from the Lien in favor of
the Collateral Agent in accordance with the requirements of Section 10.03 of the
Guarantee and Security Agreement), so long as at the time thereof the aggregate
amount of Indebtedness permitted under clauses (a), (b) and (g) of Section 6.01,
does not exceed the lesser of (i) the Borrowing Base and (ii) the amount
required to comply with the provisions of Section 6.07(b); and
 
49

--------------------------------------------------------------------------------

 
 
(f) Permitted Liens.
 
SECTION 6.03. Fundamental Changes.  The Borrower will not, nor will it permit
any of its Subsidiaries (other than Financing Subsidiaries) to enter into any
transaction of merger, consolidation or amalgamation or to liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution).  The Borrower will
not, nor will it permit any of its Subsidiaries (other than Financing
Subsidiaries) to acquire any business or property from, or capital stock of, or
be a party to any acquisition of, any Person, except for purchases or
acquisitions of Portfolio Investments and other assets in the normal course of
the day-to-day business activities of the Borrower and its Subsidiaries and not
in violation of the terms and conditions of this Agreement or any other Loan
Document.  The Borrower will not, nor will it permit any of its Subsidiaries
(other than Financing Subsidiaries) to, convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, any part
of its assets, whether now owned or hereafter acquired, but excluding (x) assets
sold or disposed of in the ordinary course of business (including to make
expenditures of cash and dispositions of investments in connection with exits
and work-outs (including assets abandoned for no consideration if the Borrower
determines such assets have no value) in the normal course of the day-to-day
business activities of the Borrower and its Subsidiaries) and (y) subject to the
provisions of clause (d) below, Portfolio Investments (to the extent not
otherwise included in clause (x) of this Section).
 
Notwithstanding the foregoing provisions of this Section:
 
(a) any Subsidiary Guarantor of the Borrower may be merged or consolidated with
or into the Borrower or any other Subsidiary Guarantor; provided that (i) at the
time thereof and after giving effect thereto, no Default shall have occurred or
be continuing, (ii) if any such transaction shall be between a Subsidiary
Guarantor and a wholly owned Subsidiary Guarantor, the wholly owned Subsidiary
Guarantor shall be the continuing or surviving corporation and (iii) if any such
transaction shall be between the Borrower and a Subsidiary Guarantor, the
Borrower shall be the continuing or surviving corporation;
 
(b) any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any wholly owned Subsidiary Guarantor of the Borrower;
 
(c) the capital stock of any Subsidiary of the Borrower may be sold, transferred
or otherwise disposed of to the Borrower or any wholly owned Subsidiary
Guarantor of the Borrower;
 
(d) the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments to a Financing Subsidiary so long as (i) after giving effect to such
release (and any concurrent acquisitions of Portfolio Investments or payment of
outstanding Loans or Other Covered Indebtedness) the Covered Debt Amount does
not exceed the Borrowing Base and the Borrower delivers a certificate of a
Financial Officer to such effect to the Administrative Agent and (ii) either
(x) the amount of any excess availability under the Borrowing Base immediately
prior to such release is not diminished as a result of such release or (y) the
Borrowing Base immediately after giving effect to such release is at least 110%
of the Covered Debt Amount;
 
50

--------------------------------------------------------------------------------

 
 
(e) the Borrower or any Subsidiary may merge or consolidate with any other
Person so long as at the time thereof and after giving effect thereto, no
Default shall have occurred or be continuing and provided that (i) if any such
transaction shall be between the Borrower and another Person, the Borrower shall
be the continuing or surviving corporation, (ii) if any such transaction shall
be between a wholly-owned Subsidiary Guarantor and another Person (other than
the Borrower), a wholly owned Subsidiary Guarantor shall be the continuing or
surviving corporation and (iii) if any such transaction shall be between a
Subsidiary Guarantor and another Person (other than the Borrower or a
wholly-owned Subsidiary Guarantor), a Subsidiary Guarantor shall be the
continuing or surviving corporation; and
 
(f) the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $25,000,000 in any fiscal year.
 
SECTION 6.04. Investments.  The Borrower will not, nor will it permit any of its
Subsidiaries to, acquire, make or enter into, or hold, any Investments except:
 
(a) operating deposit accounts with banks;
 
(b) Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;
 
(c) Hedging Agreements entered into in the ordinary course of the Borrower’s and
its Subsidiaries’ financial planning and not for speculative purposes;
 
(d) Portfolio Investments by the Borrower and its Subsidiaries, provided that,
(i) such Portfolio Investments are permitted under the Borrower’s Investment
Policies and (ii) such Portfolio Investments are permitted under the provisions
of the Investment Company Act;
 
(e) Investments in Financing Subsidiaries; and
 
(f) additional Investments up to but not exceeding $10,000,000 in the aggregate.
 
For purposes of clause (f) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (B) the aggregate amount of dividends, distributions or other
payments received in cash in respect of such Investment, provided that in no
event shall the aggregate amount of such Investment be deemed to be less than
zero; the amount of an Investment shall not in any event be reduced by reason of
any write-off of such Investment nor increased by any increase in the amount of
earnings retained in the Person in which such Investment is made that have not
been dividended, distributed or otherwise paid out.
 
51

--------------------------------------------------------------------------------

 
 
SECTION 6.05. Restricted Payments.  The Borrower will not, nor will it permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except that the Borrower may declare and
pay:
 
(a) dividends with respect to the capital stock of the Borrower to the extent
payable in additional shares of the Borrower’s common stock;
 
(b) dividends and distributions in either case in cash or other property
(excluding for this purpose the Borrower’s common stock) in any taxable year of
the Borrower in amounts not to exceed the amount that is estimated in good faith
by the Borrower to be required to (i) reduce to zero for such taxable year or
for the previous taxable year, its investment company taxable income (within the
meaning of section 852(b)(2) of the Code), and reduce to zero the tax imposed by
section 852(b)(3) of the Code, and (ii) avoid federal excise taxes for such
taxable year imposed by section 4982 of the Code;
 
(c) dividends and distributions in each case in cash or other property
(excluding for this purpose the Borrower’s common stock) in addition to the
dividends and distributions permitted under the foregoing clauses (a) and (b),
so long as on the date of such Restricted Payment and after giving effect
thereto:
 
(i) no Default shall have occurred and be continuing; and
 
(ii) the aggregate amount of Restricted Payments made during any taxable year of
the Borrower after the date hereof under this clause (c) shall not exceed (x) an
amount equal to 10% of the taxable income of the Borrower for such taxable year
determined under section 852(b)(2) of the Code, but without regard to
subparagraphs (A), (B) or (D) thereof, minus (y) the amount, if any, by which
dividends and distributions made during such taxable year pursuant to the
foregoing clause (b) (whether in respect of such taxable year or the previous
taxable year) based upon the Borrower’s estimate of taxable income exceeded the
actual amounts specified in subclauses (i) and (ii) of such foregoing clause (b)
for such taxable year.
 
(d) other Restricted Payments so long as (i) on the date of such Restricted
Payment and after giving effect thereto (x) the Covered Debt Amount does not
exceed 90% of the Borrowing Base and (y) no Default shall have occurred and be
continuing and (ii) on the date of such other Restricted Payment the Borrower
delivers to the Administrative Agent and each Lender a Borrowing Base
Certificate as at such date demonstrating compliance with subclause (x) after
giving effect to such Restricted Payment.  For purposes of preparing such
Borrowing Base Certificate, (A) the fair market value of Portfolio Investments
for which market quotations are readily available shall be the most recent
quotation available for such Portfolio Investment and (B) the fair market value
of Portfolio Investments for which market quotations are not readily available
shall be the Value set forth in the Borrowing Base Certificate most recently
delivered by the Borrower to the Administrative Agent and the Lenders pursuant
to Section 5.01(d); provided that the Borrower shall reduce the Value of any
Portfolio Investment referred to in this subclause (B) to the extent necessary
to take into account any events of which the Borrower has knowledge that
adversely affect the value of such Portfolio Investment.
 
52

--------------------------------------------------------------------------------

 
 
Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary of the Borrower to the Borrower or to any other Subsidiary
Guarantor.
 
SECTION 6.06. Certain Restrictions on Subsidiaries.  The Borrower will not
permit any of its Subsidiaries (other than Financing Subsidiaries) to enter into
or suffer to exist any indenture, agreement, instrument or other arrangement
that prohibits or restrains, in each case in any material respect, or imposes
materially adverse conditions upon, the incurrence or payment of Indebtedness,
the granting of Liens, the declaration or payment of dividends, the making of
loans, advances, guarantees or Investments or the sale, assignment, transfer or
other disposition of property.
 
SECTION 6.07. Certain Financial Covenants.
 
(a) Minimum Shareholders’ Equity.  The Borrower will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Borrower to be less than the
greater of (i) 40% of the total assets of the Borrower and its Subsidiaries as
at the last day of such fiscal quarter (determined on a consolidated basis,
without duplication, in accordance with GAAP) and (ii) $475,000,000 plus 25% of
the net proceeds of the sale of Equity Interests by the Borrower and its
Subsidiaries after the Effective Date.
 
(b) Asset Coverage Ratio.  The Borrower will not permit the Asset Coverage Ratio
to be less than 2.00 to 1 at any time.
 
(c) Liquidity Test.  The Borrower will not permit the aggregate Value of the
Portfolio Investments that can be converted to Cash in fewer than 10 Business
Days without more than a 5% change in price to be less than 10% of the Covered
Debt Amount for more than 30 Business Days during any period when the Adjusted
Covered Debt Balance is greater than 90% of the Adjusted Borrowing Base.
 
SECTION 6.08. Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any material transactions with any
of its Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Borrower and its Subsidiaries not involving any other
Affiliate, (c) Restricted Payments permitted by Section 6.05, (d) the
transactions provided in the Affiliate Agreements, (e) transactions described on
Schedule V, (f) any Investment that results in the creation of an Affiliate; and
(g) Permitted Directing Body-Approved Affiliate Transactions.
 
SECTION 6.09. Lines of Business.  The Borrower will not, nor will it permit any
of its Subsidiaries to, engage to any material extent in any business other than
in accordance with its Investment Policies.
 
 
53

--------------------------------------------------------------------------------

 
SECTION 6.10. No Further Negative Pledge.  The Borrower will not, and will not
permit any of its Subsidiaries (other than Financing Subsidiaries) to, enter
into any agreement, instrument, deed or lease which prohibits or limits the
ability of any Obligor to create, incur, assume or suffer to exist any Lien upon
any of its properties, assets or revenues, whether now owned or hereafter
acquired, or which requires the grant of any security for an obligation if
security is granted for another obligation, except the following:  (a) this
Agreement and the other Loan Documents; (b) covenants in documents creating
Liens permitted by Section 6.02 prohibiting further Liens on the assets
encumbered thereby; (c) customary restrictions contained in leases not subject
to a waiver; and (d) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Loan Documents on any
Collateral securing the “Secured Obligations” under and as defined in the
Guarantee and Security Agreement and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Obligor to secure the
Loans or any Hedging Agreement.
 
SECTION 6.11. Modifications of Longer-Term Documents.  Without the prior consent
of the Administrative Agent (with the approval of the Required Lenders), the
Borrower will not consent to any modification, supplement or waiver of:
 
(a) any of the provisions of any agreement, instrument or other document
evidencing or relating to any Other Secured Longer-Term Indebtedness or
Unsecured Longer-Term Indebtedness that would result in such Indebtedness not
meeting the requirements of the definition of “Other Secured Longer-Term
Indebtedness” and “Unsecured Longer-Term Indebtedness”, as applicable, set forth
in Section 1.01 of this Agreement, unless (i) in the case of Other Secured
Longer-Term Indebtedness, such Indebtedness would have been permitted to be
incurred as Secured Shorter-Term Indebtedness at the time of such modification,
supplement or waiver and the Borrower so designates such Indebtedness as
“Secured Shorter-Term Indebtedness” (whereupon such Indebtedness shall be deemed
to constitute “Secured Shorter-Term Indebtedness” for all purposes of this
Agreement) and (ii) in the case of Unsecured Longer-Term Indebtedness, such
Indebtedness would have been permitted to be incurred as Unsecured Shorter-Term
Indebtedness at the time of such modification, supplement or waiver and the
Borrower so designates such Indebtedness as “Unsecured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Unsecured Shorter-Term Indebtedness” for all purposes of this Agreement) or
 
(b) any of the Affiliate Agreements (other than in connection with any Permitted
Directing Body-Approved Affiliate Transaction), unless such modification,
supplement or waiver is not less favorable to the Borrower than could be
obtained on an arm’s-length basis from unrelated third parties.
 
SECTION 6.12. Payments of Other Longer-Term Indebtedness.  The Borrower will
not, nor will it permit any of its Subsidiaries (other than Financing
Subsidiaries) to, purchase, redeem, retire or otherwise acquire for value, or
set apart any money for a sinking, defeasance or other analogous fund for the
purchase, redemption, retirement or other acquisition of, or make any voluntary
payment or prepayment of the principal of or interest on, or any other amount
owing in respect of, any Other Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness (other than the refinancing of Other Secured
Longer-Term Indebtedness or Unsecured Longer-Term Indebtedness with Indebtedness
permitted under Section 6.01), except for (a) regularly scheduled payments,
prepayments or redemptions of principal and interest in respect thereof required
pursuant to the instruments evidencing such Indebtedness, (b) payments and
prepayments of Other Secured Longer-Term Indebtedness required to comply with
requirements of Section 2.08(b), or (c) payments and prepayments of Other
Secured Longer-Term Indebtedness or Unsecured Longer-Term Indebtedness with the
proceeds of any public offer and sale of equity interests of the Borrower.
 
54

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
If any of the following events (“Events of Default”) shall occur and be
continuing:
 
(a) subject as provided in clause (e) hereof, the Borrower shall (i) fail to pay
any principal of any Loan when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect when made or deemed made in any material respect;
 
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.03 (with respect to the Borrower’s
existence) or Section 5.08(a) or in Article VI or any Obligor shall default in
the performance of any of its obligations contained in Section 7 of the
Guarantee and Security Agreement or (ii) Sections 5.01(e) and (f) or 5.02 and
such failure shall continue unremedied for a period of five or more days after
notice thereof by the Administrative Agent (given at the request of any Lender)
to the Borrower;
 
(e) a Borrowing Base Deficiency shall occur and continue unremedied for a period
of five or more Business Days after delivery of a Borrowing Base Certificate
demonstrating such Borrowing Base Deficiency pursuant to Section 5.01(e);
provided that it shall not be an Event of Default hereunder if the Borrower
shall present the Administrative Agent with a reasonably feasible plan to enable
such Borrowing Base Deficiency to be cured within 30 Business Days (which
30-Business Day period shall include the five Business Days permitted for
delivery of such plan), so long as such Borrowing Base Deficiency is cured
within such 30-Business Day period;
 
(f) the Borrower or any Obligor, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b), (d) or (e) of this Article) or any other
Loan Document and such failure shall continue unremedied for a period of 30 or
more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;
 
55

--------------------------------------------------------------------------------

 
 
(g) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
 
(h) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (h) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
 
(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed and unstayed for a period of 60 or more days
or an order or decree approving or ordering any of the foregoing shall be
entered;
 
(j) the Borrower or any of its Subsidiaries shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(k) the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
(l) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;
 
56

--------------------------------------------------------------------------------

 
 
(m) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
 
(n) a Change in Control shall occur;
 
(o) Solar Capital Partners, LLC shall cease to be the investment advisor for the
Borrower;
 
(p) the Liens created by the Security Documents shall, at any time with respect
to Portfolio Investments having an aggregate Value in excess of 5% of the
aggregate Value of all Portfolio Investments, not be valid and perfected (to the
extent perfection by filing, registration, recordation, possession or control is
required herein or therein) in favor of the Collateral Agent, free and clear of
all other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents); or
 
(q) except for expiration in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect in any material respect, or the enforceability thereof shall be
contested by the Borrower;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (i) or
(j) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
SECTION 8.01. Appointment and Authority.  Each Lender hereby irrevocably
appoints the Administrative Agent as its agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article (other than
the first sentence of Section 8.06) are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Obligor shall have rights as a third party beneficiary of any of such
provisions.
 
57

--------------------------------------------------------------------------------

 
 
SECTION 8.02. Administrative Agent Individually.  (a) The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as a financial advisor or in any other advisory capacity for
and generally engage in any kind of business with the Borrower or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefore to the Lenders.
 
(b)           Each Lender understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Article VIII as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Obligors or their
respective Affiliates.  Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Obligors and their Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in the Borrower, another
Obligor or their respective Affiliates), including trading in or holding long,
short or derivative positions in securities, loans or other financial products
of one or more of the Obligors or their Affiliates.  Each Lender understands and
agrees that in engaging in the Activities, the Agent’s Group may receive or
otherwise obtain information concerning the Obligors or their Affiliates
(including information concerning the ability of the Obligors to perform their
respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group.  None of the Administrative Agent nor any member of the
Agent’s Group shall have any duty to disclose to any Lender or use on behalf of
the Lenders, and shall not be liable for the failure to so disclose or use, any
information whatsoever about or derived from the Activities or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Obligor or
any Affiliate of any Obligor) or to account for any revenue or profits obtained
in connection with the Activities, except that the Administrative Agent shall
deliver or otherwise make available to each Lender such documents as are
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders.
 
(b) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Obligors and
their Affiliates) either now have or may in the future have interests or take
actions that may conflict with the interests of any one or more of the Lenders
(including the interests of the Lenders hereunder and under the other Loan
Documents).  Each Lender agrees that no member of the Agent’s Group is or shall
be required to restrict its activities as a result of the Person serving as
Administrative Agent being a member of the Agent’s Group, and that each member
of the Agent’s Group may undertake any Activities without further consultation
with or notification to any Lender.  None of (i) this Agreement nor any other
Loan Document, (ii) the receipt by the Agent’s Group of information (including
Information) concerning the Obligors or their Affiliates (including information
concerning the ability of the Obligors to perform their respective Obligations
hereunder and under the other Loan Documents) nor (iii) any other matter shall
give rise to any fiduciary, equitable or contractual duties (including without
limitation any duty of trust or confidence) owing by the Administrative Agent or
any member of the Agent’s Group to any Lender including any such duty that would
prevent or restrict the Agent’s Group from acting on behalf of customers
(including the Obligors or their Affiliates) or for its own account.
 
58

--------------------------------------------------------------------------------

 
 
SECTION 8.03. Duties of Administrative Agent; Exculpatory Provisions.  (a) The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law.
 
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02 or Article VIII), or the Required
Drag-Along Lenders or (ii) in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default or the event or events that give or may give rise to any Default
unless and until the Borrower or any Lender shall have given notice to the
Administrative Agent describing such Default and such event or events.
 
(c) Neither the Administrative Agent nor any member of the Agent’s Group shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement or any other Loan Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created by
the Security Documents or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than (but subject to the foregoing
clause (ii)) to confirm receipt of items expressly required to be delivered to
the Administrative Agent.
 
59

--------------------------------------------------------------------------------

 
 
(d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.
 
SECTION 8.04. Reliance by Administrative Agent.    The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower or any other Obligor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
SECTION 8.05. Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub agent and its and the
Administrative Agent’s respective Related Parties of the Administrative Agent
shall be entitled to the benefits of all provisions of this Article VIII and
Section 9.03 (as though such sub-agents were the “Administrative Agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
 
SECTION 8.06. Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower, not to be unreasonably
withheld (or, if an Event of Default has occurred and is continuing, in
consultation with the Borrower), to appoint a successor, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank with an
office in New York, New York.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (such
30-day period, the “Lender Appointment Period”), then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above.  In addition
and without any obligation on the part of the retiring Administrative Agent to
appoint, on behalf of the Lenders, a successor Administrative Agent, the
retiring Administrative Agent may at any time upon or after the end of the
Lender Appointment Period notify the Borrower and the Lenders that no qualifying
Person has accepted appointment as successor Administrative Agent and the
effective date of such retiring Administrative Agent’s resignation which
effective date shall be no earlier than three Business Days after the date of
such notice.  Upon the resignation effective date established in such notice and
regardless of whether a successor Administrative Agent has been appointed and
accepted such appointment, the retiring Administrative Agent’s resignation shall
nonetheless become effective and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent hereunder and
under the other Loan Documents and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this paragraph.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Administrative
Agent of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
as Administrative Agent hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this
Article VIII and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
60

--------------------------------------------------------------------------------

 
 
SECTION 8.07. Non-Reliance by Administrative Agent and Lenders.  (a) Each Lender
confirms to the Administrative Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Administrative Agent, any other
Lender or any of their respective Related Parties, of evaluating the merits and
risks (including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans and other
extensions of credit hereunder and under the other Loan Documents and (z) in
taking or not taking actions hereunder and thereunder, (ii) is financially able
to bear such risks and (iii) has determined that entering into this Agreement
and making Loans and other extensions of credit hereunder and under the other
Loan Documents is suitable and appropriate for it.
 
(b) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:
 
61

--------------------------------------------------------------------------------

 
 
(i) the financial condition, status and capitalization of the Borrower and each
other Obligor;
 
(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;
 
(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition; and
 
(iv) the adequacy, accuracy and/or completeness of any information delivered by
the Administrative Agent, any other Lender or by any of their respective Related
Parties under or in connection with this Agreement or any other Loan Document,
the transactions contemplated hereby and thereby or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document.
 
ARTICLE IX
MISCELLANEOUS
 
SECTION 9.01. Notices; Electronic Communications.
 
(a) Notices Generally.  (i) All notices, demands, requests, consents, and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:
 
(A) if to the Borrower, to it at 500 Park Avenue, Fifth Floor, New York, NY
10022, attention of Nicholas Radesca, (telecopy no. 212-993-1698; telephone no.
212-993-1668; email nicholas.radesca@magnetar.com);
 
(B) if to the Administrative Agent, to ING Capital LLC, 1325 Avenue of the
Americas, New York, NY 10019, attention of Mark LaGreca (telecopy no.
646-424-8223, telephone no. 646-815-3862, email mark.lagreca@americas.ing.com),
with a copy to ING Capital LLC, 1325 Avenue of the Americas, New York, NY 10019,
Attention of Patrick Frisch (telecopy no. 646-424-6919, telephone no.
646-424-6912, email patrick.frisch@americas.ing.com), with a copy  (that shall
not constitute notice) to Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285
Avenue of the Americas, New York, NY 10019, Attention of Terry Schimek (telecopy
no. 212-492-0005, telephone no. 212-373-3005, email tschimek@paulweiss.com); and
 
62

--------------------------------------------------------------------------------

 
 
(C) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.
 
(ii) All notices, demands, requests, consents and other communications described
in clause (a) shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by mail,
when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Article II to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or
Article VIII shall not be effective until received by the Administrative Agent.
 
(iii) Notwithstanding clauses (i) and (ii) (unless the Administrative Agent
requests that the provisions of clause (i) and (ii) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the
Obligors shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to Mark LaGreca at mark.lagreca@americas.ing.com, with a
copy to Patrick Frisch at Patrick.frisch@americas.ing.com or such other
electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify to the Borrower.  Nothing in this clause (iii)
shall prejudice the right of the Administrative Agent or any Lender to deliver
any Approved Electronic Communication to any Obligor in any manner authorized in
this Agreement or to request that the Borrower effect delivery in such manner.
 
(b) Posting of Electronic Communications.  (i) Each of the Lenders and each
Obligor agree that the Administrative Agent may, but shall not be obligated to,
make the Approved Electronic Communications available to the Lenders by posting
such Approved Electronic Communications on IntraLinks™ or a substantially
similar electronic platform chosen by the Administrative Agent to be its
electronic transmission system (the “Approved Electronic Platform”).
 
63

--------------------------------------------------------------------------------

 
 
(ii) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders and each Obligor
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution.  In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders and each Obligor hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
 
(iii) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
 
(iv) Each of the Lenders and each Obligor agree that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Approved Electronic Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally-applicable
document retention procedures and policies.
 
SECTION 9.02. Waivers; Amendments.
 
(a) No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
 
64

--------------------------------------------------------------------------------

 
 
(b) Amendments to Revolving Credit Facility.  It is the intention of the parties
that, subject to certain conditions as set forth below, amendments to the
Revolving Credit Facility be reflected mutatis mutandis through conforming
amendments to this Agreement.  Therefore, in the event the Revolving Lenders
approve (or seek to approve) any amendment, waiver or consent in respect of the
Revolving Credit Facility for the purpose of adding to, or deleting from, or
waiving or consenting to any departures from any of the terms thereof, or
changing in any manner the rights of any parties thereunder (a “Revolving
Amendment”), then at the earlier of (x) at least 3 Business Days prior to the
effective date thereof and (y) the date on which the Revolving Credit Agent
posts notice of such amendment for the benefit of the Revolving Lenders,
Borrower shall provide written notice to the Administrative Agent of such
Revolving Amendment, including the text thereof (at the same time as such text
is made available to the Revolving Lenders) together with an explanation in
reasonable detail of the purpose and effect thereof and a calculation of the
Revolving Lender approvals for such Revolving Amendment in sufficient detail to
determine whether the conditions set forth below have been met (such calculation
to be promptly provided following the vote of the Revolving Lenders in the case
of a notice provided under clause (y) above), along with any other documentation
that has been provided to the Revolving Credit Agent in connection with the
Revolving Amendment.  Upon receipt of such notice, the Administrative Agent and
the Borrower shall promptly enter into an amendment, waiver or consent to the
same or any comparable provision of this Agreement (the “Conforming Amendment”)
to conform such provisions in a manner reasonably determined by the
Administrative Agent to meet the goal set forth in the first sentence of this
Section 9.02(b), provided that the requirement that the Administrative Agent
enter into any such Conforming Amendment is subject to the following conditions
(except to the extent such conditions are waived in accordance with Section
9.02(c)):
 
(i) such Revolving Amendment is approved by the Required Drag-Along Lenders;
provided that the written consent of the Lenders and/or the Revolving Lenders
holding not less than two-thirds of the sum of (x) the sum of the total
Revolving Credit Exposure and unused Revolving Commitments at such time and (y)
the sum of the total outstanding Loans at such time will be required (A) for any
adverse change affecting the provisions of this Agreement relating to the
Borrowing Base (including the definitions used therein), or the provisions of
Section 5.12(b)(ii), and (B) for any release of any material portion of the
Collateral other than for fair value or as otherwise permitted hereunder or
under the other Loan Documents;
 
(ii) any provision of any such Conforming Amendment that, but for this proviso,
would have the effect of waiving, amending or modifying any term or provision of
this Agreement for which the consent of each affected Lender or all Lenders or
any Agent is required pursuant to Section 9.02(c) shall not become effective
without the consent of such affected Lenders or Agents, as applicable;
 
65

--------------------------------------------------------------------------------

 
 
(iii) no provision shall be required to be included in any Conforming Amendment
without the consent of the Required Lenders if the related Revolving Amendment
does not affect the Revolving Lenders in a like or similar manner as such
Conforming Amendment would affect the rights of the Lenders; and
 
(iv) any fees and expenses associated with such Revolving Amendment, waiver or
consent, including but not limited to amendment fees, shall be provided on an
equal and equivalent basis to the Lenders, provided that if any such fees under
the Revolving Amendment are payable only to consenting Revolving Lenders, such
fees shall be payable to Lenders under this agreement only to the extent such
Lenders have approved the amendment (for clarity, each Lender shall be given an
opportunity to approve the amendment).
 
For clarity, except as otherwise set forth above, this Section 9.02(b) is
applicable to all amendments, waivers or consents in respect of the Revolving
Credit Facility, including amendments that beneficially affect the rights of the
Revolving Lenders (including increases to interest rates and other fees
payable).
 
(c) Amendments to this Agreement.  Except as set forth in Section 9.02(b) above,
neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall:
 
(i) increase the Commitment of any Lender without the written consent of such
Lender,
 
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby,
 
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby,
 
(iv) change Section 2.17(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments, or making of disbursements, required thereby without
the written consent of each Lender affected thereby, or
 
(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender affected thereby;
 
66

--------------------------------------------------------------------------------

 
 
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.
 
(d) Amendments to Security Documents.  No Security Document nor any provision
thereof may be waived, amended or modified, nor may the Liens thereof be spread
to secure any additional obligations (excluding any increase pursuant
to  Commitment Increase (as defined in the Revolving Credit Facility) under
Section 2.08(e) of the Revolving Credit Facility to an amount not greater than
$600,000,000) other than pursuant to the terms of the Security Agreement;
provided, that (i) the Borrower shall provide written notice of such waiver,
amendment or modification to the Lenders at least 10 Business Days prior to its
effective date; (ii) the Lenders shall receive their pro rata share of any fees
associated with such waiver, amendment or modification, (iii) any such
amendment, waiver or modification that affects the rights of the Lenders and
does not affect the Revolving Lenders in a like or similar manner shall not be
effective against the Lenders without the consent of the Required Lenders; (iv)
without the written consent of each Lender, no such agreement shall release all
or substantially all of the Obligors from their respective obligations under the
Security Documents and (v) without the written consent of each Lender, no such
agreement shall release all or substantially all of the collateral security or
otherwise terminate all or substantially all of the Liens under the Security
Documents, alter the relative priorities of the obligations entitled to the
Liens created under the Security Documents (except in connection with securing
additional obligations equally and ratably with the Loans and other obligations
hereunder) with respect to all or substantially all of the collateral security
provided thereby, or release all or substantially all of the guarantors under
the Guarantee and Security Agreement from their guarantee obligations
thereunder, except that no consent shall be required, and the Administrative
Agent is hereby authorized (and so agrees with the Borrower) to direct the
Collateral Agent under the Guarantee and Security Agreement, to release any Lien
covering property (and to release any such guarantor) that is the subject of
either a disposition of property permitted hereunder or a disposition to which
the Required Lenders (or, if applicable, the Required Drag-Along Lenders) have
consented.
 
SECTION 9.03. Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
Collateral Agent, and their Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent and the Collateral
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all documented out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
thereof and (iv) and all documented costs, expenses, taxes, assessments and
other charges incurred in connection with any filing, registration, recording or
perfection of any security interest contemplated by any Security Document or any
other document referred to therein.
 
67

--------------------------------------------------------------------------------

 
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (other than Taxes or Other Taxes which shall
only be indemnified by the Borrower to the extent provided in Section 2.14),
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
willful misconduct or gross negligence of such Indemnitee or (ii) a claim
brought by the Borrower or any Obligor against such Indemnitee for breach in bad
faith of such Indemnitee’s obligations under this Agreement or the other Loan
Documents, if the Borrower or such Obligor has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.
 
(c) Reimbursement by Lenders.  To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent.
 
(d) Waiver of Consequential Damages, Etc.  To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.
 
68

--------------------------------------------------------------------------------

 
 
(e) Payments.  All amounts due under this Section shall be payable promptly
after written demand therefor.
 
SECTION 9.04. Successors and Assigns.
 
(a) Assignments Generally.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.
 
(i) Assignments Generally.  Subject to the conditions set forth in clause (ii)
below, any Lender may assign to one or more assignees all or a portion of its
Loans under this Agreement with the prior written consent (such consent not to
be unreasonably withheld or delayed) of:
 
(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender or an Affiliate of a Lender or, if an Event of Default
has occurred and is continuing, any other assignee; and
 
(B) the Administrative Agent.
 
(ii) Certain Conditions to Assignments.  Assignments shall be subject to the
following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s Loans,
the amount of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
U.S. $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
 
(B) each partial assignment of any Loans shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement in respect of such Loans;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender or an Approved Fund), for which the Borrower and the
Subsidiary Guarantors shall not be obligated; and
 
69

--------------------------------------------------------------------------------

 
 
(D) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(iii) Effectiveness of Assignments.  Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.
 
(c) Maintenance of Registers by Administrative Agent.  The Administrative Agent,
acting for this purpose as an agent of the Borrower, shall maintain at one of
its offices in New York City a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the principal amount of the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Registers” and each individually, a
“Register”).  The entries in the Registers shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Registers pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Registers shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(d) Acceptance of Assignments by Administrative Agent.  Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
 
(e) Participations.  Any Lender may, with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed), sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans owing to
it); provided that (i) the consent of the Borrower shall not be required if such
Participant does not have the right to receive any non-public information that
may be provided pursuant to this Agreement (and the Lender selling such
participation agrees with the Borrower at the time of the sale of such
participation that it will not deliver such non-public information to the
Participant), (ii) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (iii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iv) the Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Subject to paragraph (g) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (f) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(d) as though it were a
Lender hereunder.
 
70

--------------------------------------------------------------------------------

 
 
(f) Limitations on Rights of Participants.  A Participant shall not be entitled
to receive any greater payment under Section 2.12, 2.13 or 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent and such
Participant agrees, for the benefit of the Borrower, to comply with
paragraphs (e) and (f) of Section 2.14 as though it were a Lender and in the
case of a Participant claiming exemption for portfolio interest under
Section 871(h) or 881(c) of the Code, the applicable Lender shall provide the
Borrower with satisfactory evidence that the participation is in registered form
and shall permit the Borrower to review such register as reasonably needed for
the Borrower to comply with its obligations under applicable laws and
regulations.
 
(g) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.
 
(h) No Assignments to the Borrower or Affiliates.  Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan held by it hereunder to the Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender.
 
71

--------------------------------------------------------------------------------

 
 
SECTION 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
 
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a) Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
(b) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
SECTION 9.07. Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
72

--------------------------------------------------------------------------------

 
 
SECTION 9.08. Right of Setoff.  
 
If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
 
SECTION 9.09. Governing Law; Jurisdiction; Etc.
 
(a) Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
 
(b) Submission to Jurisdiction.  The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
 
(c) Waiver of Venue.  The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d) Service of Process.  Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
 
SECTION 9.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
73

--------------------------------------------------------------------------------

 
 
SECTION 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12. Treatment of Certain Information; Confidentiality.
 
(a) Treatment of Certain Information.  The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder.  Such authorization shall survive the repayment
of the Loans, the termination of the Commitments or the termination of this
Agreement or any provision hereof.
 
(b) Confidentiality.  Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (x) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(y) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or similar transaction under which
payments are to be made by reference to the Borrower and its obligations under
this Agreement or payments hereunder, (iii) any rating agency or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the
Borrower, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower, (i) to Gold Sheets
and other similar bank trade publications; such information to consist of deal
terms and other information regarding the credit facilities evidenced by this
Agreement customarily found in such publications, (j) to a Person that is an
investor or prospective investor in a Securitization (as defined below) that
agrees that its access to information regarding the Borrower and the Loans is
solely for purposes of evaluating an investment in such Securitization, (k) to a
Person that is a trustee, collateral manager, servicer, noteholder or secured
party in a Securitization in connection with the administration, servicing and
reporting on the assets serving as collateral for such Securitization, or (l) to
a nationally recognized rating agency that requires access to information
regarding the Loan Parties, the Loans and Loan Documents in connection with
ratings issued with respect to a Securitization.  For purposes of this Section,
“Securitization” means a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans or the Loan Documents.
 
74

--------------------------------------------------------------------------------

 
 
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
SECTION 9.13. USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.
 
[Remainder of page intentionally left blank]
 
75

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized signatories as of the day and year first above
written.
 

 
SOLAR CAPITAL LTD.
     
By: 
/s/ Bruce Spohler
     
Name: Bruce Spohler
     
Title: Chief Operating Officer
                   
LENDERS:
     
ING CAPITAL LLC, as Administrative Agent and as Initial Lender,
     
By: 
/s/ Patrick Frisch
     
Name: Patrick Frisch
     
Title: Managing Director
 

 
 